       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 1 of 104




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------         x
                                           :
UNITED STATES OF AMERICA
                                           :
               - v. -
                                           :   S1 19 Cr. 725 (JPO)
LEV PARNAS, IGOR FRUMAN, and
ANDREY KUKUSHKIN,                          :

                             Defendants.   :

----------------------------------         x




                        THE GOVERNMENT’S OPPOSITION TO THE
                           DEFENDANTS’ PRETRIAL MOTIONS




                                                 AUDREY STRAUSS
                                                 Acting United States Attorney
                                                 Southern District of New York



Rebekah Donaleski
Nicolas Roos
Douglas S. Zolkind
Assistant United States Attorneys
         - Of Counsel -
             Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 2 of 104




                                                            TABLE OF CONTENTS

PRELIMINARY STATEMENT ................................................................................................................... 1
FACTS ................................................................................................................................................................ 4
      A. THE STRAW DONOR SCHEME ...................................................................................4
      B. THE FOREIGN DONOR SCHEME................................................................................6
      C. THE FRAUD GUARANTEE SCHEME .........................................................................8
ARGUMENT..................................................................................................................................................... 9
I. THE                                                EMAIL IS NOT PRIVILEGED ..................................................9
       A.      BACKGROUND ..........................................................................................................9
       B.      APPLICABLE LAW .................................................................................................. 12
       C.      THE                                          EMAIL IS NOT PRIVILEGED ........................................... 14
       D.      THE DEFENDANTS WAIVED ANY PRIVILEGE OVER THE
                     EMAIL ......................................................................................................... 18
       E.      EVEN IF THE               EMAIL WERE PRIVILEGED, IT WOULD
               BE SUBJECT TO THE CRIME-FRAUD EXCEPTION............................................. 22
       F.      SUPPRESSION IS NOT WARRANTED ................................................................... 26
       G.      DISMISSAL IS NOT AN APPROPRIATE REMEDY ............................................... 33
II. THE DEFENDANTS’ MOTIONS FOR SEVERANCE ARE MERITLESS........................ 35
       A.      APPLICABLE LAW .................................................................................................. 36
       B.      THE GOVERNMENT HAS NO OBJECTION TO SEVERANCE OF THE
               FRAUD GUARANTEE SCHEME UNDER RULE 14(a)........................................... 39
       C.      THE STRAW DONOR SCHEME AND FOREIGN DONOR SCHEME SHOULD
               NOT BE SEVERED ................................................................................................... 40
       D.      KUKUSHKIN’S REQUEST FOR A SEVERANCE
                                               SHOULD BE DENIED ....................... 55
       E.      FRUMAN’S REQUEST FOR A SEVERANCE FROM PARNAS SHOULD BE
               DENIED..................................................................................................................... 62
III. THE GRAND JURY’S INDICTMENT WAS NOT IN VIOLATION OF THE
     CONSTITUTION AND A HEARING IS NOT REQUIRED............................................... 64
       A.      APPLICABLE LAW .................................................................................................. 65
       B.      DISCUSSION ............................................................................................................. 66
IV. KUKUSHKIN IS NOT ENTITLED TO A RULE 15 DEPOSITION ................................... 68
       A.      APPLICABLE LAW .................................................................................................. 68
       B.      DISCUSSION ............................................................................................................. 71



                                                                                  ii
            Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 3 of 104




V. PARNAS’S SELECTIVE PROSECUTION CLAIM IS MERITLESS.................................80
      A.      APPLICABLE LAW ..................................................................................................80
      B.      DISCUSSION .............................................................................................................82
VI. THE DEFENDANTS ARE NOT ENTITLED TO AN EXHIBIT OR WITNESS LIST,
    OR 3500 MATERIAL, THIS FAR IN ADVANCE OF TRIAL ...........................................87
      A.      APPLICABLE LAW ..................................................................................................87
      B.      DISCUSSION .............................................................................................................93
VII. THE DEFENDANTS ARE NOT ENTITLED TO AN ITEMIZATION OF
     POTENTIAL BRADY MATERIAL WITHIN DISCOVERY, OR TO FBI 302s OR
     OTHER “BACKUP” .........................................................................................................96
      A.      APPLICABLE LAW ..................................................................................................97
      B.      DISCUSSION .............................................................................................................99
CONCLUSION ............................................................................................................................................. 101




                                                                            iii
        Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 4 of 104




                                PRELIMINARY STATEMENT

       The defendants raise a host of arguments in their pretrial motions, but none has any merit. 1

For the reasons that follow, the defendants’ motions should be denied in their entirety.

       First, the defendants assert that an email, which was quoted in part in several search

warrant applications, is protected by the attorney-client privilege. They further argue that, as a

result, not only should the returns from those search warrants be suppressed but that the

Superseding Indictment should be dismissed. As detailed herein, however, the email is not

privileged: it does not request legal advice from an attorney or contain advice communicated by

an attorney. And despite the fact that it is the defendants’ burden to establish the privilege, their

argument is premised on nothing more than ipse dixit assertions, unsourced claims, and heavy

reliance on the fact that an uninvolved business associate who was copied on the email happened

to be a lawyer. Moreover, even assuming the email was otherwise privileged, the privilege does

not apply here for two independent reasons: First, any privilege was waived when the email was

sent to individuals uninvolved in the defendants’ cannabis venture. Second, the crime-fraud

exception applies because the email furthered a criminal effort by the defendants to utilize

attorneys to structure a new business to conceal the involvement of a foreign national. 2 Because

the email is not protected by the attorney-client privilege, the Government is free to use the email

in its case-in-chief at trial. However, even if the Court reaches the opposite conclusion—that the

email is privileged, that the privilege was not waived, and that the crime-fraud exception does not




       1
          The defendants’ motions are cited as “Parnas Mot.”; “Fruman Mot.”; and “Kukushkin
Mot.” The declaration of Gerald Lefcourt is cited as “Lefcourt Decl.” A redacted copy of the
instant brief will be filed publicly, while an unredacted copy will be filed under seal pursuant to
the Protective Order entered by this Court on November 13, 2019.
       2
        The foreign national is                       a Russian national, who is identified in the
Superseding Indictment as “Foreign National-1.”

                                                 1
        Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 5 of 104




apply—the defendants still would not be entitled to the unprecedented and extraordinary relief of

suppressing any warrants or dismissing the Superseding Indictment. Rather, the sole remedy for

any infringement of the attorney-client privilege—though no infringement occurred here—would

be to preclude the Government from using the privileged document at trial.

       Second, the defendants seek severance, requesting at least five separate trials: They all

seek to sever each of the Straw Donor, Foreign Donor, and Fraud Guarantee Schemes for separate

trials; Kukushkin seeks to be tried separately

                       ; and Fruman seeks to be severed from Parnas because Parnas’s statements

to the media would prejudice a jury against them. The Government has no objection to the

discretionary severance of the Fraud Guarantee Scheme, but otherwise objects to each of these

requests. The Straw Donor and Foreign Donor Schemes are properly joined under Federal Rule

of Criminal Procedure 8(b)—indeed, they share multiple common participants and facts—and

neither the schemes nor any defendant should be severed under Rule 14(a). Kukushkin cannot

come close to meeting the standard necessary to sever a case

       , and the interests of efficiency, judicial economy, and avoidance of delay all weigh

strongly in favor of a joint trial. Parnas’s statements to the media are mainly prejudicial only as to

Parnas himself, but in any event, any potential unfair prejudice to his co-defendants can be

addressed through voir dire and jury instructions.

       Third, the defendants seek records relating to the composition, quorum, and presentation

of evidence to the grand jury that returned the Superseding Indictment. The defendants, however,

have not advanced any particularized proof of irregularities in the grand jury process or concrete

allegations of misconduct that would justify departing from the presumption of regularity and

secrecy afforded to grand jury proceedings. Accordingly, the defendants’ request for information



                                                  2
        Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 6 of 104




about the grand jury proceedings should be denied. Moreover, upon the Court’s entry of a

protective order, the Government will provide the defendants with responses and records relating

to questions about the grand jury’s composition, and therefore the defendants’ motion on that

ground is moot.

       Fourth, Kukushkin demands the Court order a deposition of               , who is believed to

be located in Russia, pursuant to Rule 15 of the Federal Rules of Criminal Procedure, yet his

motion fails at each step of the analysis. The fact that Russian law prohibits the taking of

depositions for use in the United States alone is dispositive of the motion. Kukushkin’s motion

fares no better on the other required elements. Kukushkin’s assertion that           is unavailable

is insufficient as a matter of law, and Kukushkin fails to show that                ’s testimony is

material and not cumulative of other evidence and testimony.

       Fifth, Parnas seeks dismissal of the Superseding Indictment or discovery on his claim that

he was selectively prosecuted. His claim is utterly meritless and wholly unmoored from the facts,

the law, and common sense. Parnas fails to put forth any evidence—beyond his own grandiose

claims or citations to random Twitter postings or news articles—of either a discriminatory effect

or discriminatory purpose, which is fatal to his claim.

       Sixth, the defendants seek an order requiring the Government to immediately disclose the

exhibits it intends to introduce, and witness it intends to call, during the Government’s case-in-

chief at trial, along with all 3500 and Giglio/impeachment material. The Federal Rules of Criminal

Procedure do not require the identification of the documents and witnesses the Government will

use in its case-in-chief, and the Government is not aware of any authority that would require the

Government to produce such materials for a trial that is not currently scheduled, and is likely at

least seven months away, if not more. The well-settled practice in this District for complex, white-



                                                 3
            Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 7 of 104




collar cases is to disclose exhibits and witnesses, as well as 3500 and Giglio material, reasonably

in advance of trial, typically on a schedule for mutual pretrial disclosures that is either agreed upon

between the parties or crafted by the Court. The Government intends to follow that practice here

and has already made clear to the defendants that it is amenable to discussing such a schedule for

mutual pre-trial disclosures. The defendants provide no persuasive reason why such a radical

departure from the norm is warranted in this case, let alone authority for the proposition that they

are entitled to the sort of premature, Court-ordered schedule they seek.

            And seventh, the defendants seek an order compelling the Government to itemize every

text message, email, or other document that has been produced in discovery and that the defendants

might characterize as Brady material.         This request should be denied.      The Government’s

obligation is to produce Rule 16 and Brady material, not to review, itemize and describe it for the

defendants. Nor is there a basis for the defendants’ claim that the Government must produce all

FBI 302s and handwritten notes reflecting potentially exculpatory witness statements, rather than

detailed summaries of such statements.         It is well-settled that the Government satisfies its

obligation by disclosing the substance of such statements, which the Government has done here.

Again, 3500 and Giglio material will be produced in the ordinary course, reasonably in advance

of trial.

                                                FACTS

            A Superseding Indictment (“Ind.”) was returned on or about September 17, 2020. As

reflected therein, the Government expects to prove the following at trial, in substance and in part:

    A. THE STRAW DONOR SCHEME

            In the spring of 2018, Parnas and Fruman were in the process of developing and launching

a new business venture, an energy business that they called “Global Energy Producers” or “GEP.”

(Ind. ¶ 13). GEP had no income or assets, or even a bank account, but Parnas and Fruman devised

                                                   4
        Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 8 of 104




a scheme to promote their nascent business and make it appear that GEP was established and

successful. 3 (Id.). They began attending political fundraisers and making substantial contributions

to candidates and political action committees (“PACs”). (Id.). In or about May 2018, they made

a $325,000 contribution to America First Action (“AFA”) (referred to the in the Superseding

Indictment as “Committee-1”) and a $15,000 contribution to “Committee-2,” falsely reporting that

both contributions came from GEP.          (Id. ¶ 14).    They hoped that by claiming that these

contributions came from GEP, powerful political players would believe—incorrectly—that they

were the heads of a successful energy business capable of making substantial contributions, and

would therefore support their business venture. (Id. ¶ 13).

       In fact, the donations to AFA and Committee-2 did not come from GEP’s funds, but rather,

from Fruman, who had obtained them from a private lending transaction between Fruman and third

parties. (Id. ¶ 15). The funds were routed through a shell company controlled by Parnas and never

passed through a GEP account. (Id.).

       In addition to these two contributions that were falsely reported to be in GEP’s name,

Parnas and Fruman made other contributions that were funded by Fruman and were falsely

reported as being in Parnas’s name.         (Id. ¶ 16).    These contributions accomplished two

impermissible goals: First, they allowed Parnas and Fruman to evade federal contribution limits

(by effectively allowing Fruman to provide maximum contributions twice). And second, as with

the donations made in GEP’s name, these contributions created the false appearance that Parnas

was himself a major political donor and thereby boosted his profile in political and business circles.

(Id.). The contributions that were falsely reported as being in Parnas’s name included a maximum


       3
         As discussed below, around the same time, Parnas and Fruman (along with Kukushkin
and others) engaged in a very similar scheme with respect to another nascent business venture they
were seeking to develop.

                                                  5
        Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 9 of 104




$2,700 contribution to a then-U.S. Congressman in June 2018, and an $11,000 contribution to

another PAC (“Committee-3”) in or about June 2018. (Id. ¶¶ 16-17).

       In or around July 2018, the Federal Election Commission (“FEC”) received a complaint

regarding the $325,000 contribution to AFA, began an investigation, and requested a response

from GEP. (Id. ¶ 18). In or about October 2018, Parnas and Fruman—as well as Correia, who

was also deeply involved in GEP—submitted affidavits to the FEC. (Id.). These affidavits

contained various materially false statements concerning the business and finances of GEP, which

like the donations themselves were intended to create the false impression that GEP was a

successful, operational energy business, when in fact it had no operations, no assets, and no ability

to make the political donations that had been reported in its name. (Id.). Parnas’s and Fruman’s

affidavits also claimed that Parnas had reimbursed Fruman for the donations made in Parnas’s

name, which was patently false. (Id. ¶ 19).

   B. THE FOREIGN DONOR SCHEME

       Around the same time that Parnas, Fruman, and Correia were attempting to launch GEP,

in mid-2018, they were also working on another business venture, a cannabis company. (Id. ¶ 21).

In this venture, they had two additional partners:              a Russian businessman who would

be their main source of funding, and Kukushkin, who was an associate of                  working in

the United States. (Id. ¶¶ 11, 12, 20). As with the GEP-related scheme described above, the

defendants schemed to promote, and gain political support for, their nascent cannabis business by

making political donations, while concealing the true source of those donations. (Id. ¶ 20.) Since

          was barred from contributing funds in connection with federal or state elections because

he was a foreign national, the defendants instead caused the donations to be made falsely in

Parnas’s and Fruman’s names. (Id. ¶ 20).



                                                 6
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 10 of 104




       During a trip to Nevada in or about September 2018, the defendants and                     met

regarding the cannabis company and developed their plan. (Id. ¶ 21). They agreed that

would provide $1 million for the enterprise, which would be spent on certain specific states,

including Nevada, in order to obtain the requisite licenses to operate a cannabis business in those

states. (Id.). Parnas, Fruman, and Kukushkin also attended a political fundraiser for a state

candidate in Nevada (“Candidate-1”) and pledged to contribute money to Candidate-1. (Id.).

       Following the trip to Nevada, Correia—with assistance from Parnas and Fruman—drafted

a table of political donations and contributions for a “multi-state licensing strategy” (the “Political

Donations Table”).     (Id. ¶ 22.) The Political Donations Table contemplated approximately

between $1 and $2 million in contributions to federal and state candidates and PACs, and included

a “funding” schedule of two $500,000 transfers by                    (Id.). Fruman sent the table to

Kukushkin and                 and Parnas, Fruman, and Correia thereafter repeatedly solicited

           sometimes through Kukushkin, to wire the money. (Id.). They emphasized that the

funds were needed for political donations, including to Candidate-1. (Id.).

       In or about September and October 2018,                      wired $1 million to an account

designated by Fruman. (Id. ¶ 23). The defendants thereafter exchanged various text messages

confirming that the funds were intended to be used for political donations. (Id.). For instance,

Kukushkin texted Fruman, Parnas, and                  that the “[m]oney transferred by [           ...

was to support the very specific people and states (per [the Political Donations Table]) in order to

obtain green light for licensing.” (Id.). In another text message, Kukushkin said that the $1 million

was intended “to cover all the contributions as planned.” (Id.).

       Parnas and Fruman used these funds, in part, to make political donations and pay off credit

card bills containing charges for political contributions they had previously made that were listed



                                                  7
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 11 of 104




on the Political Donations Table. (Id. ¶ 24). Furthermore, in early November 2018, the day after

the elections—and following victories of candidates that the defendants had supported in certain

states, including Florida—           congratulated Fruman, Parnas, and Kukushkin “on victory,”

and Kukushkin added his congratulations for the “victory in Florida” and inquired about the timing

on licenses. (Id. ¶¶ 24, 25).

   C. THE FRAUD GUARANTEE SCHEME

       At the same time that Parnas and Correia were engaging in the schemes discussed above,

they were also perpetrating a long-running scheme to defraud investors in a company known as

“Fraud Guarantee.” (Id. ¶ 26). Parnas and Correia established Fraud Guarantee in or about late

2012. (Id. ¶ 27). Between 2012 and 2019, they pitched Fraud Guarantee to potential investors as

a company that would provide services to protect investors from fraud, including by offering an

insurance product to allow policyholders to recoup their losses in the event they lost money due to

fraudulent conduct. (Id. ¶¶ 26, 27). To induce victims to invest in Fraud Guarantee, Parnas and

Correia made multiple materially false misrepresentations. (Id. ¶ 26). They told certain victims

that their funds, and other investors’ funds, would be used solely for legitimate business expenses

of Fraud Guarantee, when in fact the funds were largely withdrawn as cash, transferred to personal

accounts, and used for various apparently personal expenditures. (Id. ¶ 26). Parnas and Correia

also made materially false statements concerning how much money Parnas had contributed to the

company and how much money the company had raised overall. (Id.). At least seven victims

invested in Fraud Guarantee based on these false and misleading representations, with each victim

investing hundreds of thousands of dollars, for a total of more than $2 million. (Id.; see also id.

¶¶ 28-31 (defrauding of “Victim-1,” “Victim-2”, and “Victim-3”); id. ¶¶ 32-33 (defrauding of

“Victim-4”); id. ¶¶ 34 (defrauding of “Victim-5”); id. ¶¶ 35-36 (defrauding of “Victim-6”); id.

¶¶ 37-38 (defrauding of “Victim-7”)).

                                                8
Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 12 of 104
Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 13 of 104
Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 14 of 104
Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 15 of 104
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 16 of 104




obtaining or providing legal advice.” United States v. Correia, 468 F. Supp. 3d 618, 621 (S.D.N.Y.

2020) (quoting United States v. Mejia, 655 F.3d 126, 132 (2d Cir. 2011)). “The burden of

establishing the existence of an attorney-client privilege, in all of its elements, rests with the party

asserting it.” Id. (quoting United States v. Int’l Bhd. of Teamsters, 119 F.3d 210, 214 (2d Cir.

1997)). “Such showings must be based on competent evidence, usually through affidavits,

deposition testimony, or other admissible evidence.” Egiazaryan v. Zalmayev, 290 F.R.D. 421,

428 (S.D.N.Y. 2013) (citing von Bulow by Auersperg v. von Bulow, 811 F.2d 136, 147 (2d Cir.

1987), and Bowne of N.Y.C., Inc. v. AmBase Corp., 150 F.R.D. 465, 472 (S.D.N.Y. 1993)). The

“burden is not . . . discharged by mere conclusory or ipse dixit assertions. . . .” von Bulow by

Auersperg, 811 F.2d at 146 (quoting In re Bonanno, 344 F.2d 830, 833 (2d Cir. 1965)). “[B]ecause

the attorney-client privilege ‘stands in derogation of the search for truth so essential to the effective

operation of any system of justice . . . [it] must be narrowly construed.” Correia, 468 F. Supp. 3d

at 621 (quoting Calvin Klein Trademark Tr. v. Wachner, 198 F.R.D. 53, 55 (S.D.N.Y. 2000)).

        “[T]he attorney-client privilege . . . may be waived, either impliedly . . . or expressly,” and

“[t]he burden is on the party resisting discovery to establish the facts necessary to show that the

privilege . . . has not been waived.” United States v. Mount Sinai Hosp., 185 F. Supp. 3d 383, 390-

91 (S.D.N.Y. 2016) (citations omitted).           Moreover, the privilege is not absolute, and

communications that otherwise might be privileged are not entitled to that protection if they “relate

to client communications in furtherance of contemplated or ongoing criminal or fraudulent

conduct.” In re John Doe, Inc., 13 F.3d 633, 636 (2d Cir. 1994) (quoting In re Grand Jury

Subpoena Duces Tecum Dated Sept. 15, 1983, 731 F.2d 1032, 1038 (2d Cir. 1984)). The purpose

of the so-called “crime-fraud exception” is to “assure that the ‘seal of secrecy’ . . . between lawyer

and client does not extend to communications made for the purpose of getting advice for the



                                                   13
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 17 of 104




commission of a fraud or crime.” United States v. Zolin, 491 U.S. 554, 563 (1989) (internal

citations omitted).

   C. THE                          EMAIL IS NOT PRIVILEGED

       The                  Email, which is neither from an attorney nor made for the purpose of

obtaining legal advice, is not a privileged communication. To be privileged, “[t]he purpose of the

communications must be solely for the obtaining or providing of legal advice.” Shaeffler v. United

States, 806 F.3d 34, 40 (2d Cir. 2015). Advice must be sought “from the lawyer.” United States

v. Adlman, 68 F.3d 1495, 1499 (2d Cir. 1995) (quoting United States v. Kovel, 296 F.2d 918, 922

(2d Cir. 1961)). Where “‘non-legal personnel are asked to provide a response to a matter raised in

a document, it cannot be said that the ‘primary’ purpose of the document is to seek legal advice.’”

Medina v. Buther, No. 15-CV-1955, 2018 WL 4383098, at *3 (S.D.N.Y. Aug. 22, 2018)

(quoting Urban Box Office Network, Inc. v. Interfase Managers, L.P., No. 01 Civ. 8854 (LTS),

2006 WL 1004472, at *5 (S.D.N.Y. Apr. 18, 2006)). Additionally, “a communication directly

among the clients is not privileged unless made for the purpose of communicating with a privileged

person.” United States v. Krug, 868 F.3d 82, 87 (2d Cir. 2017) (quoting Restatement (Third) of

the Law Governing Lawyers § 76 cmt. c (2000)).

       The                  Email is from a non-lawyer, Kukushkin, and is addressed to another

non-lawyer, Correia. The emails sent before and after the                      Email show that the

email’s purpose was not to seek legal advice from an attorney.            According to the header

information, the                Email was a response by Kukushkin to an email that had been sent

by Correia, which did not copy attorneys at                       . See Ex. C; Ex. D. To the extent

Kukushkin sought a response to the email, it is clear that he was soliciting a response from Correia,

which is how the email was also read by its recipients, because Correia responded. There is no



                                                 14
         Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 18 of 104




suggestion in the                    Email that Kukushkin or Correia were communicating with the

intent to go back to attorneys at                         with a request for legal advice. The text of

the                   Email, as well as the subsequent email from Correia, show that the emails were

plainly not about seeking legal advice regarding the formation of an entity, but rather about making

a business decision about how to structure the partnership in that entity. For instance, Kukushkin

wrote,

                                   and                                                       which is a

business judgment, not a request for legal advice. That is confirmed by the fact that Correia

responded by saying that he, Parnas, and Fruman would



                                      5



         The defendants make two arguments in support of their claim that the                     Email

is privileged. First, they argue that because the Redacted Email Chain involved communications

with                           attorneys, the subsequent                      Email is also privileged.

(Fruman Mot. 9). But there are no                               attorneys included on the

Email, and the motion does not explain why the presence of                              attorneys earlier


         5
             Kukushkin’s only reference to an attorney in the                 Email is a single sentence
about
                                                                   That sentence, however, does not
reveal the substance of the attorney advice—i.e.,                                  . Even if the Court
were to determine that that sentence is privileged, the remedy is to redact the sentence, not suppress
the entire email. See Attorney-Client Privilege in the U.S. § 11:21 (2020) (“If the nonprivileged
portions of a communication are distinct and severable, and their disclosure would not effectively
reveal the substance of the privileged legal portions, protected portions of the communication may
be excised or redacted (blocked out) prior to disclosure.”); United States v. Weisman, No. S1 94
Cr. 760 (CSH), 1995 WL 244522, at *4 (S.D.N.Y. Apr. 26, 1995) (holding that entities in a diary
relating to an investigation “must be disclosed” with the “sole redaction” of a single entry protected
by the attorney-client privilege).

                                                   15
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 19 of 104




in the Redacted Email Chain renders the later communications privileged. Nor do they explain

why forwarding an email from an attorney would render later communication with non-attorneys

privileged. Notably, the mere fact that an earlier email may be privileged does not render a later

forwarded email privileged. See United States v. Stewart, 287 F. Supp. 2d 461, 464 (S.D.N.Y.

2003) (privileged email to attorney that was then forwarded to the defendant’s daughter was not

privileged). Moreover, the fact—as borne out by the email headers—that Kukushkin and Correia

dropped the                        attorneys from the email chain cuts against the defendants’

argument that they intended to continue to seek legal advice from their attorneys.

       The fact that the defendants may have intended to use advice from

attorneys that was previously provided does not alter the conclusion that the                Email

is not privileged because “[t]he privilege does not extend to opinions and decisions made by the

client based on the legal advice the client received.” Attorney-Client Privilege in the U.S. § 5:14

(2020); see also Nat’l Sec. Counselors v. C.I.A., 960 F. Supp. 2d 101, 194 (D.D.C. 2013) (“[I]f an

attorney provided legal advice about a certain matter at a given point in time, and a staff member

separately communicated about that matter at a later point in time, that latter communication is not

privileged simply because it is ‘relate[d] to’ the matter for which advice was previously given.”);

United States v. Gotti, 771 F. Supp. 535, 545 (E.D.N.Y. 1991) (rejecting the extension of the

attorney-client privilege “to conversations among the defendants themselves even in the absence

of any attorney during the course of those conversations”). The defendants claim that the “email

communications show that defendants sought advice from attorneys on how to properly form their

cannabis business” and that “attorneys were in the process of drafting entity formation documents”

(Fruman Mot. 9), but it appears the defendants are referring to emails earlier in the Redacted Email




                                                16
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 20 of 104




Chain. No such request appears on the face of the                    Email, and the motion fails to

explain what about the                 Email is a request for legal advice from an attorney.

       Second, the defendants also argue that because                   , an attorney for some of

Kukushkin’s other business ventures, was copied on the                       Email, it is privileged.

(Fruman Mot. 9). There are several problems with this argument. As a preliminary matter, despite

claiming that “                                                              ” and “

                                                 ,” the motion and declaration do not cite to any

evidence to support those assertions. (Lefcourt Decl. 2). The defendants have not provided a

sworn declaration that the                                 was represented by              They have

also failed to provide any retainer agreement between              and the entity. It does not appear

that           was copied on any of the emails exchanged with                          , including but

not limited to the emails earlier in the                  Email chain. See Ex. C (Redacted Email

Chain); Ex. D (email header information). Nor does it appear that he ever wrote any emails in

response to the                 Email or the Redacted Email Chain. Id. Thus, while Kukushkin

may have added               to the email chain because             is Kukushkin’s business partner

and general counsel on other ventures, there is no evidence he was an attorney for the

                     or was advising Correia, Parnas, or Fruman.

       Moreover, the                   Email is not addressed to             and there is nothing in

the text of the email suggesting it is seeking legal advice from            See In re Aenergy, S.A.,

451 F. Supp. 3d 319, 324 (S.D.N.Y. 2020) (email thread not privileged when it was “plainly devoid

of any request for legal advice,” “directed to a non-legal . . . employee, and in-house counsel does

not once weigh in”). Further buttressing the inference that the email was not a request to

for legal advice, the defendants have put forth no evidence that           ever replied to this email,



                                                 17
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 21 of 104




which is unsurprising, as it was not addressed to him. The mere fact that              , an attorney,

is copied on an email does not render it privileged. See In re Grand Jury Proceedings, No. 11

Misc. 189, 2001 WL 1167497, at *24 n.41 (S.D.N.Y. Oct. 3, 2001) (“The fact that a[n] . . . attorney

is copied on the document . . . does not transform the document into a confidential communication

between an attorney and client.”); U.S. Postal Serv. v. Phelps Dodge Ref. Corp., 852 F. Supp. 156,

160, 163-64 (E.D.N.Y. 1994) (“the mere fact that . . . an attorney is copied on a memorandum[]

does not mean that the communication is necessarily privileged”). And as discussed below,

Kukushkin’s addition of             to the email chain had the effect of waiving any privilege that

would have existed because he was not an attorney for the                                    venture

that was being formed by Correia and Kukushkin. 6

   D. THE DEFENDANTS WAIVED ANY PRIVILEGE OVER THE
      EMAIL

       Even if the                 Email were otherwise privileged, the privilege was waived when

Kukushkin forwarded the email chain to                 and            the principal and the general

counsel of a separate business,                  , with which Kukushkin was affiliated. It is black-

letter law that disclosure of a previously privileged communication to a third party waives privilege

as to that communication. See Schaeffler v. United States, 806 F.3d 34, 40 (2d Cir. 2015)

(privilege “is generally waived by voluntary disclosure of the [privileged] communication to

another party”); In re Horowitz, 482 F.2d 72, 81 (2d Cir. 1973) (“subsequent disclosure to a third

party by the party of a communication with his attorney eliminates whatever privilege the

communication may have originally possessed”). Notwithstanding the defendants’ conclusory

assertions in their motion papers, there is no evidence that                or its agents—


       6
        As noted in the defendants’ motions, this venture is also referred to in emails and text
messages as

                                                  18
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 22 of 104




and              —were part of the                                      business or came within the

confidential attorney-client relationship with                         . As a result, when Kukushkin

forwarded the Redacted Email Chain with                                   attorneys to              and

            he waived the privilege as to those communications.

       The retainer agreement between                                                and

       , the incorporating documents that were prepared by the firm, and the emails with the

                      are clear evidence that              and               were not included in the

privileged communications with counsel. For starters, the retainer agreement sent just days before

the                 Email states that                       was retained by

             through the “responsible parties” Kukushkin and Correia. See Ex. E (

                            retainer agreement, dated September 14, 2019).               and

are not named in the retainer agreement. According to email header information,                     and

            were not on any communications with                               related to the

                     . See Ex. D (email header information). And the incorporating paperwork

that was ultimately filed by                       on behalf of the                                  —

which lists Kukushkin as the president, treasurer, and director, and Correia as the secretary—

similarly does not name               or              See Ex. F (

articles of incorporation). The Government is also not aware of any emails sent by                    or

            regarding the                                  or                                  . Indeed,

other than the                    Email, the Government did not identify a single relevant email

involving             in the email accounts of Correia, Parnas, or Fruman. Thus, the self-evident

conclusion from these materials is that             and               were not subject to the attorney-




                                                 19
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 23 of 104




client relationship with                      , and as a result, Kukushkin waived the privilege over

the communications he forwarded to them.

       Notwithstanding the fact that it is the defendants’ burden to establish the existence of a

privileged relationship and the absence of waiver, see Mount Sinai Hosp., 185 F. Supp. 3d at 390-

91, their motion is based on unsourced conclusions and “ipse dixit assertions” in the declaration

of Gerald Lefcourt about how                and            were “essential parties in the Cannabis

Venture.” Von Bulow by Auersperg, 811 F.2d at 146. There is no evidence cited in the motion or

declaration for the claim that              “has responsibility for the corporate financials” of the

                                 , “maintained a continuous and close working relationship with the

defendants,” and “had been assisting in the planning” of the venture. (Fruman Mot. 4; Lefcourt

Decl. 2). The motion and declaration do not cite to any retainer agreement, emails evidencing

            purported work, or an affidavit from an individual with first-hand knowledge of the

relevant events. Moreover, the assertions are belied by, among other things, the absence of emails

between             and the defendants or work product prepared by                 for the

                     . Similarly, as noted above, despite claiming that “

                                         ” the motion and declaration lack any evidence to support

that assertion. (Lefcourt Decl. 2). Rather, as explained above, it does not appear that

was copied on any of the emails exchanged with                           or replied to the Redacted

Email Chain. The fact that               may be a general financial advisor to Kukushkin on other

businesses is not a basis to conclude that he falls within the scope of any attorney-client privilege

that Kukushkin holds. See Saxholm AS v. Dynal, Inc., 164 F.R.D. 331, 340 (E.D.N.Y. 1996)

(holding that a conversation was not privileged due to the presence of a third party where there

was “no evidence” that a “personal advisor” “served any function” in a meeting with attorneys).



                                                  20
         Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 24 of 104




Likewise, even if              is an attorney for Kukushkin on other matters, by forwarding the

purportedly confidential communications from                        , without any indication he was

providing legal advice, it broke the privilege. See United States v. Sanmina Corp., 968 F.3d 1107,

1117-19 (9th Cir. 2020) (holding that the defendant waived the attorney-client privilege over

memos prepared by an attorney by disclosing the memos to another law firm for “a non-legal

purpose” such as conducting a market analysis for tax reasons).

         Lacking evidence of             or              involvement in the

      , the defendants assert that                   —a separate business operated by Kukushkin,

                         and others 7—“would potentially be involved in the formation” of the

                               . (Fruman Mot. 5). But that claim is based “[u]pon information and

belief,” id., not actual evidence, and only suggests that                      was considering an

investment, not that it had a privileged relationship with                           and a common

interest with Correia. Moreover, in multiple text messages over the duration of the charged

conspiracy, Kukushkin repeatedly disavowed any involvement of                        in the

                     and its related operations. See, e.g., Ex. H (Oct. 29, 2018 text from Kukushkin

to Fruman stating that                                                                          and

asking                                                             ); Ex H (Nov. 3, 2018 text from

Kukushkin to Fruman, Parnas, and              stating

                                                                                     ); Ex. H (Nov.

3, 2018 text from Kukushkin to Fruman, Parnas, and                    stating that

                                                                                        ”). Even if


         7
                         is a cannabis business based in California. According to its capitalization
table, its members include Kukushkin,                                    and nine other members.
See Ex. G.

                                                21
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 25 of 104




Kukushkin,                          and            are all affiliated with                   , that does

not mean that their inclusion on an email chain about a separate business is privileged. Quite the

opposite, “[a]s the cases show, unrelated corporations cannot claim the attorney-client privilege

for communications from counsel which they have shared with each other unless they have a

substantial identity of legal interest.” Music Sales Corp. v. Morris, No. 98 Civ. 9002 (SAS) (FM),

1999 WL 974025, at *7 (S.D.N.Y. Oct. 26, 1999) (collecting cases).

        and                      do not have all of the same directors, and are not sufficiently

interrelated to justify extending the privilege belonging to one business to the other.

       In sum, the defendants have failed to meet their burden of establishing                      and

              involvement in the                                      and its communications with

                     . Accordingly, the forwarding of attorney emails to               and

waived the privilege (assuming arguendo it existed in the first place) over the entire chain of emails

with                      .

   E. EVEN IF THE              EMAIL WERE PRIVILEGED, IT WOULD BE
      SUBJECT TO THE CRIME-FRAUD EXCEPTION

       As set forth above, the                 Email is not a privileged communication. But even

if the Court were to determine otherwise, it would still be subject to disclosure under the crime-

fraud exception because it was made in furtherance of the campaign finance offenses charged in

Counts Four through Six of the Superseding Indictment, and was intended to conceal the

defendants’ criminal activity.

       For the crime-fraud exception to apply, the Government must show that there is probable

cause to believe that (1) a fraud or crime has been attempted or committed, and (2) the

communication was “in furtherance” of a crime or fraud, i.e., it was “intended in some way to

facilitate or to conceal the criminal activity.” In re Richard Roe, Inc., 68 F.3d 38, 40 (2d Cir.


                                                 22
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 26 of 104




1995). The exception applies to communications “even if the attorney is unaware that his advice

is sought in furtherance of such an improper purpose.” In re Grand Jury Subpoena Duces Tecum

Dated Sept. 15, 1983, 731 F.2d 1032, 1038 (2d Cir. 1984). In proving that a communication is in

furtherance of a crime, “the fraudulent nature of the objective need not be established definitively;

there need only be presented a reasonable basis for believing that the objective was fraudulent.”

Id. at 1039. “Typically that can be shown by evidence of some activity following the improper

consultation, on the part of either the client or the lawyer, to advance the intended crime or fraud.”

In re Grand Jury Investigation, 445 F.3d 266, 279 (3d Cir. 2006) (citation omitted). Where “the

government has comfortably made a showing of probable cause” that the communications “were

in furtherance of a crime or fraud,” a court may order the production of documents that fall within

the crime-fraud exception without in camera review. See United States v. Tucker, 254 F. Supp.

3d 620, 625 (S.D.N.Y. 2017) (in camera review was unnecessary due to government’s showing

that entire category of attorney-client communications were in furtherance of crime); United States

v. Kaplan, No. 02 Cr. 883 (DAB), 2003 WL 22880914, at *10 (S.D.N.Y. Dec. 5, 2003) (exception

applicable on categorical basis to all files seized in search of attorney’s office).

       The Government more than amply satisfies its burden of showing that the

Email was made in furtherance of a fraud or a crime and, accordingly, the crime-fraud exception

applies. By itself, the Superseding Indictment meets the requirement of showing probable cause

of the commission of a campaign finance crime or fraud by Kukushkin, Fruman, Parnas, and

            The grand jury, in returning the Superseding Indictment, found probable cause that the

defendants and             were engaged in a scheme to solicit contributions and donations from a

foreign national and make contributions and donations from that foreign national to federal and

state political candidates. See Tucker, 254 F. Supp. 3d at 624 (“[T]he fact that a grand jury issued



                                                  23
Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 27 of 104
Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 28 of 104
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 29 of 104




    F. SUPPRESSION IS NOT WARRANTED

        The defendants argue that all evidence seized from the use of the                       Email

should be suppressed pursuant to Franks v. Delaware, 438 U.S. 154, 156 (1978), and its progeny. 9

They are wrong for several reasons. Even assuming arguendo that the                           email is

privileged, that the privilege was not waived, and that the crime-fraud exception does not apply,

the defendants are still not entitled to the drastic relief they seek.

        As a preliminary matter, the defendants only have standing to move to suppress materials

seized from their own email accounts, iCloud accounts, or devices. See United States v. Villegas,

899 F.2d 1324, 1333 (2d Cir. 1990) (“A defendant has no right to have evidence suppressed on

Fourth Amendment grounds unless the breached privacy expectation was his own rather than that

of a third party.”); United States v. Lewis, No. 16 Cr. 786 (NSR), 2018 WL 6241445, at *5

(S.D.N.Y. Nov. 29, 2018) (“A person has no expectation of privacy in another person’s e-

mail account.”).    Accordingly, of the search warrants listed on Exhibit D to the Lefcourt

declaration, Fruman, Parnas, and Kukushkin lack standing to challenge the October 9, 2019,

warrant executed at                                              , the October 21, 2019, warrant for a

DHL package that was sent by Correia, the October 22, 2019, warrant for iCloud accounts

belonging to              and                  , the February 27, 2020, warrant for an iCloud account

belonging to                           , and a May 4, 2020, warrant for an email account belonging




U.S. 554, 572 (1989). This standard is not “a stringent one.” Id. The Government respectfully
submits that the facts outlined herein certainly establish a good-faith belief that in camera review
may reveal evidence that crime-fraud exception applies to the                    Email.
        9
         The defendants have not cited any cases indicating that the Franks standard applies to the
use of potentially privileged communications in a search warrant, and it is not apparent they are
necessarily correct. Nonetheless, as discussed below, even under the Franks standard urged by
the defendants, suppression of any search warrant is unwarranted.

                                                   26
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 30 of 104




to            Additionally, for the same reason, only Parnas has standing to challenge the October

21, 2019, and February 27, 2020, warrants for his cell phones and iCloud accounts. But Parnas

waived his right to assert a privilege objection when he produced complete copies of three

cellphones, his iCloud account, and paper documents, without any redactions for attorney-client

privilege, to the United States House Permanent Select Committee on Intelligence (“HPSCI”). As

Parnas’s counsel has repeatedly confirmed, the production of these materials to HPSCI effected a

broad subject matter waiver of Parnas’s attorney-client privilege with respect to all attorney

communications besides communications with his defense counsel. See Jan. 30, 2020 Conf. Tr.

at 22 (Mr. Bondy stated: “[W]e’ve waived our own privilege with respect to a lot of materials.

The singular piece of privilege we retained is the communications and the attorney work upon

evidence that was generated by either Ed McMahon and Mr. Parnas, my predecessor counsel or I,

subsequent to the date of Mr. Parnas’s arrest. Everything else we’ve given over. We are not

asserting any kind of privilege.”); see also United States v. Mount Sinai Hosp., 185 F. Supp. 3d

383, 390-91 (S.D.N.Y. 2016) (noting that a subject matter waiver may occur “by disclosing

privileged materials to a government agency or deliberately producing them to a litigation

adversary”). In sum, only Fruman and Kukushkin have standing to move to suppress search

warrants on the basis of privilege, and their standing is limited to challenging the October 9, 2019,

warrant executed at Fruman’s home, the October 21, 2019, warrant executed on cellphones

belonging to Fruman, the October 21, 2019, warrant to search Fruman’s iCloud account, the

October 22, 2019, warrant to search Kukushkin’s email and iCloud account, the November 13,

2019, warrant executed on a cellphone belonging to Kukushkin, and a March 20, 2020, warrant

extension of the October 21, 2019, warrant on Fruman’s iCloud account.




                                                 27
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 31 of 104




       Second, “[t]he general remedy for violation of the attorney-client privilege is to suppress

introduction of the privileged information at trial,’ not to order wholesale suppression.” United

States v. Lumiere, No. 16 Cr. 483 (JSR), 2016 WL 7188149, at *6 (S.D.N.Y. Nov. 29, 2016)

(quoting United States v. SDI Future Health, Inc., 464 F. Supp. 2d 1027, 1047 (D. Nev. 2006));

see also United States v. Schulte, No. 17 Cr. 548 (PAC), 2019 WL 5287994, at *2 (S.D.N.Y. Oct.

18, 2019) (same); United States v. Patel, No. 16 Cr. 798 (KBF), 2017 WL 3394607, at *6

(S.D.N.Y. Aug. 8, 2017) (same). Where, as is the case here, the attorney-client communications

are not constitutionally protected, the privilege is a mere evidentiary one, and evidence derived

from the privileged information need not be suppressed under the fruit-of-the-poisonous-tree

doctrine. See United States v. Squillacote, 221 F.3d 542, 560 (4th Cir. 2000) (holding that

“suppression of any evidence derived from the privileged conversations” was not required since

“the privilege is a testimonial or evidentiary one, and not constitutionally-based”); United States

v. Warshak, 631 F.3d 266, 294 (6th Cir. 2010) (applying Squillacote to the attorney-client privilege

and holding that “evidence derived from a violation of the attorney-client privilege is not fruit of

the poisonous tree”).10 Thus, “no court [has] applied the fruit-of-the-poisonous-tree doctrine to

derivative evidence obtained as a result of improper access to materials covered by a non-

constitutional privilege,” Warshak, 631 F.3d at 294, and unsurprisingly the defendants have not

cited a single case where a court ordered blanket suppression or invalidation of subsequent search



       10
           In dicta in United States v. Schwimmer, 924 F.2d 443, 446 (2d Cir. 1991), the Second
Circuit suggested, citing Kastigar v. United States, 406 U.S. 441, 461-62 (1972), that “[t]he
government must demonstrate that the evidence it uses to prosecute an individual was derived from
legitimate, independent sources.” That rule, however, does not apply here where the allegedly
privileged communication was neither compelled nor in violation of the defendants’ constitutional
rights. As the Sixth Circuit has observed, the “Kastigar analysis is not triggered by the existence
of evidence protected by a privilege, but instead by the government’s effort to compel a witness to
testify over the witness’s claim of privilege.” Warshak, 631 F.3d at 293.

                                                28
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 32 of 104




warrants following the seizure or use of privileged material. Cf. Patel, 2017 WL 3394607, at *6

(noting that the parties had not “identified any instances where a court authorized blanket

suppression or invalidation of a search warrant following seizure of privileged material”).

Accordingly, even if the                Email were privileged, that fact would not provide a basis

to suppress other evidence derived from the use of a portion of the email.

       Third, notwithstanding the general rule that evidence derived from a violation of the

attorney-client privilege should not be suppressed, the defendants argue that the Government

intentionally or recklessly included privileged materials in the warrant, that those communications

were necessary to establish probable cause, and that therefore suppression is required under

Franks. (Fruman Mot. 16). Notably, the defendants have not cited a single case for the proposition

that Franks even applies when the purported misstatement or omission relates to whether an email

is privileged. But assuming the doctrine is applicable, in order to successfully challenge the

truthfulness of the factual statements in a supporting affidavit, the defendants must demonstrate

(1) that there were intentional misstatements or omissions in the search warrant affidavit; and (2)

that those misstatements or omissions were material. United States v. Awadallah, 349 F.3d 42, 64

(2d Cir. 2003). “The Franks standard is a high one,” Rivera v. United States, 928 F.2d 592, 604

(2d Cir. 1991), and a search warrant is presumed reliable, see United States v. Klump, 536 F.3d

113, 119 (2d Cir. 2008). The defendants have failed to make either showing.

       To find that there were intentional misstatements or omissions in the search warrant

affidavit, “the reviewing court must be presented with credible and probative evidence that the

omission of information . . . was ‘designed to mislead’ or was ‘made in reckless disregard of

whether [it] would mislead.’” United States v. Rajaratnam, 719 F.3d 139, 154 (2d Cir. 2013)

(quoting Awadallah, 349 F.3d at 68). And “[t]o prove reckless disregard for the truth, the



                                                29
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 33 of 104




defendant[] must prove that the affiant in fact entertained serious doubts as to the truth of his

allegations.” Rajaratnam, 719 F.3d at 154 (citation and brackets omitted). The inclusion of the

final paragraph in the               Email was not an intentional misstatement or omission in the

search warrants.

       For starters, the defendants have not offered any evidence that the Government believed

the                Email was privileged but then intentionally hid that fact from the Court. Quite

the opposite, the prosecution team reasonably relied on a filter team to screen out potentially

privileged materials and segregate them from review, and therefore reasonably believed that the

records that it used in search warrant applications—including the                 Email—were not

privileged. Indeed, the filter team removed communications from Review Platform-1 and Review

Platform-2 sent or received by then-known attorneys or law firms. 11 One of the law firms was

                          .                , who was using a personal email account (             ),

was not then known to the prosecution team to be an attorney. Even though

attorneys appeared earlier in the Redacted Email Chain, there was no reason for the prosecution



       11
           The                Email was segregated as potentially privileged in Review Platform-
2 but not Review Platform-1 because of the technical way in which the search for attorneys was
conducted. While the Government has not been able to determine conclusively the reason why
the                 Email was segregated in Review Platform-2 but not Review Platform-1, it
appears it has to do with the technical mechanism by which potentially privileged emails are
removed. In Review Platform-1, potentially privileged emails are typically filtered out using
sender and recipient email domains. Because no                          attorneys were recipients on
the                Email, however, Review Platform-1 did not filter out the email even though
there were                      communications lower in the email chain. Review Platform-2 uses
a different search methodology. While perhaps under ideal circumstances the filter team would
have reviewed the email, made a determination, and then released it, “the Government’s review
need only be reasonable, not perfect,” Lumiere, 2016 WL 7188149, at *6 n.9, and ultimately it was
the filter team’s view that the                   Email is not privileged. Moreover, after the
Government discovered the issue with Review Platform-1, it removed the emails that had
previously been loaded to the database and re-loaded an identical set of emails as had been released
in Review Platform-2.

                                                30
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 34 of 104




team to believe that the email was privileged. The                 Email did not include, as far as

the prosecution team knew, any attorneys; it appeared to be a waiver of any privileged

communications lower in the chain; and there was nothing in the quoted portion of the

      Email that would suggest in any way that it is privileged.

       Moreover, while the defendants’ motion claims the Government was put on notice of their

“objection to the government’s use of the privileged emails,” it was not until November 23, 2019,

that Kukushkin’s counsel identified             as an attorney, and it was not until February 28,

2020, that Kukushkin’s counsel informed the prosecution team that they viewed the

Email as privileged. (Fruman Mot. 16). The prosecution team informed defense counsel that it

believed the email was not privileged (for many of the reasons set forth above) and invited defense

counsel to provide information to justify the claimed privilege. After defense counsel declined to

respond, the filter team re-reviewed the Redacted Email Chain and released the

Email with redactions to the emails earlier in the chain on or about April 3, 2020.

       Against this backdrop, the defendants make no argument as to how or why the affiants of

the search warrants executed in October and November 2019—i.e., prior to the defendants

identifying           as an attorney—intentionally or recklessly make a misstatement or omission

because they reasonably believed that the materials quoted in the affidavits had been released by

the filter team and were not privileged. See Lumiere, 2016 WL 7188149, at *6-7 (holding that the

Government acted reasonably when it “completed its review of the seized devices before being

alerted to the fact that they might contain significant numbers of privileged documents” since

“after-the-fact notice of potentially privileged documents did not render the Government’s earlier

search unreasonable”). Moreover, the warrant applications that are referenced in the defendants’

motion from December 2019, February 2020, and March 2020 only incorporated the



                                                31
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 35 of 104




      Email by appending a prior warrant application as an exhibit. And while the application for

the May 4, 2020 warrant on a non-party’s email account did include the                     Email, that

was after the filter team re-released the email and approximately two months after the Government

told the defendants that they did not believe with email was privileged (with no response from the

defense). In any event, as noted above, the Government did not seize any material pursuant to the

May 4, 2020, warrant.

       Finally, even if the inclusion of the                 Email in certain applications were to be

deemed a misrepresentation, it would not be material to the probable cause analysis. It is settled

that “[e]very statement in a warrant affidavit does not have to be true,” and “the mere inclusion of

tainted evidence in an affidavit does not, by itself, taint the warrant or the evidence seized pursuant

to the warrant.” United States v. Trzaska, 111 F.3d 1019, 1026-27 (2d Cir. 1997) (citations

omitted). To determine if a misrepresentation or omission is material, “[a] reviewing court should

excise the tainted evidence and determine whether the remaining, untainted evidence would

provide a neutral magistrate with probable cause to issue a warrant.” Id. (internal quotation marks

and citation omitted). For each of the warrant applications identified in the defendants’ motions,

there was probable cause without the                    Email. For instance, the October 22, 2019,

application to search, among other things, Kukushkin’s email and iCloud account included 16

pages of detailed facts establishing probable cause to believe that the defendants conspired to

violate the prohibition on foreign nationals making contributions and donations. (Kukushkin Mot.,

Ex. E at 27-43.) The                    Email was just one of over forty emails and text messages

quoted in that application, and there are multiple other communications, including a WhatsApp

conversation between Fruman, Parnas, Kukushkin, and                       that alone establishes the

existence of a conspiracy to commit the offenses specified in the warrant. Id. Half-heartedly, the



                                                  32
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 36 of 104




defendants argue that the inclusion of the                  Email was “necessary to the finding of

probable cause” in order to “link              to the Cannabis Venture.” (Fruman Mot. 18). Not

true. The October 22, 2019 search warrant application, for instance, described an email in August

2018 in which




                      . (Kukushkin Mot., Ex. E at 27-43).

       Accordingly, the defendants have also failed to establish the materiality prong of the

Franks standard as they have not demonstrated that the probable cause finding would have been

any different without the                 Email. To merit a hearing, the defendants must establish

both components—intent and materiality. Here, the defendants have made no showing, let alone

the necessary “substantial preliminary showing” to overcome the presumption of a search warrants

validity, and his request for a hearing should be denied. United States v. Falso, 544 F.3d 110, 125

(2d Cir. 2008).12

   G. DISMISSAL IS NOT AN APPROPRIATE REMEDY

       There is no basis to dismiss the Superseding Indictment, and the defendants have not cited

a single case in support of such a drastic outcome. Indeed, “even in cases of intentional intrusion

[of the attorney-client privilege], the Second Circuit never has gone so far as to adopt a per se rule

requiring the dismissal of an indictment,” and the “extraordinary remedy [should be] reserved only



       12
          The defendants have also not made any argument as to why the other aspects of the
search warrants at issue relating to the scheme alleged in Counts One through Three of the
Superseding Indictment should be suppressed. The                     Email is entirely irrelevant to
the probable cause analysis for those parts of the search warrants. Similarly, the defendants have
not advanced any argument as to why Counts One through Three or Count Seven would be
warranted.

                                                 33
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 37 of 104




for extremely limited circumstances implicating fundamental rights.” United States v. Sharma,

No. 18 Cr. 340 (LGS), 2019 WL 3802223, at *3-5 (S.D.N.Y. Aug. 13, 2019) (internal quotations

and citations omitted). This case does not involve such circumstances. As described above, the

prosecution team reasonably relied on the fact that the filter team screened search warrant returns

pursuant to a protocol that identified attorneys known to the Government. After the defendants

alerted the Government to the fact that the                Email was in their view privileged many

months later and after charging, the prosecution team conferred with the filter team, asked the filter

team to re-review the email, and communicated the Government’s position to the defendants. The

defendants, who bear the burden of establishing the application of the attorney-client privilege,

were then silent on this issue until after the Superseding Indictment was returned and, as detailed

above, have to date failed to come close to meeting their burden to establish the

Email is, in fact, privileged. Thus it cannot be said that the Government intentionally intruded on

the attorney-client privilege.   See id. (denying motion to dismiss the indictment where the

defendants “have not shown that the Government intentionally intruded on the attorney-client

privilege”); United States v. Weissman, No. 94 Cr. 760, 1996 WL 751386, at *13 (S.D.N.Y. Dec.

26, 1996) (denying motion to dismiss the indictment because the Government’s intrusion into the

attorney-client privilege could not be characterized as intentional).

       Moreover, the defendants cannot establish that the prosecution team’s review of allegedly

privileged material implicated their fundamental rights. There is no suggestion in the defendants’

motion that their constitutional rights have been abridged by the Government’s use of the

      Email because the email chain relates to communications with attorneys that occurred pre-

indictment and do not concern the defense of the instance case. Additionally, contrary to the

defendants’ suggestion, the use of the                     Email did not lead to the Superseding



                                                 34
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 38 of 104




Indictment. (Fruman Mot. 14). The                        Email and/or testimony about it was not

presented to the grand jury that returned the Superseding Indictment. There can, therefore, be no

suggestion that the Superseding Indictment is tied to the use of the email, making dismissal of the

indictment particularly inappropriate. 13

       In sum, because the                   Email is not privileged—and because even if it were

otherwise privileged, the privilege was waived and is subject to the crime-fraud exception—the

Government is free to use it in its case-in-chief at trial. But even if the Court determines that the

               Email is privileged, the sole remedy is to bar the Government from using the email

at trial. The defendants have not come close to establishing that the drastic and unprecedented

remedies of suppression or dismissal are warranted.

II.    THE DEFENDANTS’ MOTIONS FOR SEVERANCE ARE MERITLESS

       The defendants seek to sever the case into three separate trials, one for the Fraud Guarantee

Scheme, one for the Straw Donor Scheme, and one for the Foreign Donor Scheme. Kukushkin

also seeks to be tried separately from his co-defendants for the Foreign Donor Scheme (in what

would be a fourth trial)                                         . And finally, Fruman seeks to be

tried separately from Parnas on the Straw Donor and Foreign Donor Schemes (in what would be a

fifth trial) mainly because of Parnas’s pretrial statements to the media. All of these requests should

be denied, with one exception: Given certain factual and evidentiary differences discussed further

herein—and the fact that Correia has now pled guilty—the Government has no objection to a


       13
          For the same reasons, disqualification of the prosecution team is not required. See United
States v. Walker, 243 F. App’x 621, 624 (2d Cir. 2007) (summary order) (denying disqualification
where, despite the use of a filter team, four privileged documents inadvertently reached the trial
team); United States v. Stewart, 294 F. Supp. 2d 490, 494 (S.D.N.Y. 2003) (noting that
disqualification is “reserved for situations of prior representation, conflicts of interest,
prosecutorial misconduct, and other unethical attorney behavior,” and finding that inadvertent
review of privileged document was not a basis for disqualification).

                                                 35
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 39 of 104




discretionary severance of the Fraud Guarantee Scheme (Count Seven) pursuant to Rule 14(a).

The Straw Donor and Foreign Donor Schemes are properly joined under Rule 8(b) and should not

be severed under Rule 14(a). Kukushkin’s motion for severance should be denied because, among

other things, he cannot demonstrate that

                                                              Fruman’s request for severance from

Parnas should be denied because Parnas’s pretrial statements to the media have not prejudiced

Fruman and, in any event, any potential unfair prejudice is far outweighed by the interests of

efficiency, judicial economy, and avoidance of delay that would be achieved through a joint trial.

   A. APPLICABLE LAW

       Rule 8 of the Federal Rules of Criminal Procedure provides that an indictment “may charge

2 or more defendants if they are alleged to have participated in the same act or transaction, or in

the same series of acts or transactions, constituting an offense or offenses.” Fed. R. Crim. P. 8(b).

The Second Circuit has held that this allows joinder of offenses and defendants where two or more

persons’ “criminal acts are ‘unified by some substantial identity of facts or participants’ or ‘arise

out of a common plan or scheme.’” United States v. Feyrer, 333 F.3d 110, 114 (2d Cir. 2003)

(quoting United States v. Attanasio, 870 F.2d 809, 815 (2d Cir. 1989)).

       Rule 14 of the Federal Rules of Criminal Procedure provides that “[i]f the joinder of

offenses or defendants in an indictment . . . for trial appears to prejudice a defendant or the

government, the court may order separate trials of counts, sever the defendants’ trials, or provide

any other relief that justice requires.” Fed. R. Crim. P. 14(a). The Supreme Court has made plain,

however, that there is a “preference in the federal system for joint trials of defendants who are

indicted together.” Zafiro v. United States, 506 U.S. 534, 537 (1993); see also Feyrer, 333 F.3d

at 114 (citing “economy, convenience, and avoidance of delay” as some of the reasons underlying



                                                 36
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 40 of 104




the strong preference for joint trials); United States v. Blount, 291 F.3d 201, 209 (2d Cir. 2002);

United States v. Miller, 116 F.3d 641, 679 (2d Cir. 1997). This strong preference reflects a settled

precept in criminal law: “Joint trials ‘play a vital role in the criminal justice system.’ They

promote efficiency and ‘serve the interests of justice by avoiding the scandal and inequity of

inconsistent verdicts.’” Zafiro, 506 U.S. at 537 (quoting Richardson v. Marsh, 481 U.S. 200, 209-

10 (1987)).

       Therefore, any analysis of prejudice under a Rule 14 motion must be viewed through the

lens of the strong presumption in favor of joint trials. As the Supreme Court has explained:

               It would impair both the efficiency and the fairness of the criminal
               justice system to require . . . that prosecutors bring separate
               proceedings, presenting the same evidence again and again,
               requiring victims and witnesses to repeat the inconvenience (and
               sometimes trauma) of testifying, and randomly favoring the last-
               tried defendants who have the advantage of knowing the
               prosecution’s case beforehand. Joint trials generally serve the
               interests of justice by avoiding inconsistent verdicts and enabling
               more accurate assessment of relative culpability—advantages which
               sometimes operate to the defendant’s benefit. Even apart from these
               tactical considerations, joint trials generally serve the interests of
               justice by avoiding the scandal and inequity of inconsistent verdicts.

Richardson, 481 U.S. at 210; see also United States v. Zafiro, 945 F.2d 881, 886 (7th Cir. 1991)

(Posner, J.) (joint trials reduce not only litigation costs but also “error costs,” i.e., the costs

associated with depriving the jury of making its determinations based on “the full picture”), aff’d,

506 U.S. 534 (1993). Thus, even where a joint trial may cause some prejudice to a defendant,

“[t]he risks of prejudice attendant in a joint trial are presumptively outweighed by the conservation

of time, money, and scarce judicial resources that a joint trial permits.” United States v. Jimenez,

824 F. Supp. 351, 366 (S.D.N.Y. 1993).

       The presumption in favor of joint trials “is particularly strong where, as here, the

defendants are alleged to have participated in a common plan or scheme.” United States v.


                                                 37
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 41 of 104




Salameh, 152 F.3d 88, 115 (2d Cir. 1998); see also United States v. Cardascia, 951 F.2d 474, 482

(2d Cir. 1991); United States v. Turoff, 853 F.2d 1037, 1042-43 (2d Cir. 1988). “[T]he cases are

legion that there is a strong public interest in joint trials where, as here, the defendants are . . .

charged in the same conspiracy.” United States v. Pirro, 76 F. Supp. 2d 478, 483 (S.D.N.Y. 1999);

see also United States v. Bin Laden, 109 F. Supp. 2d 211, 214 (S.D.N.Y. 2000) (“When more than

one defendant is accused of participating in the same act or transaction or series of acts or

transactions, federal law expresses a strong preference for a single, joint trial of all defendants.”

(footnote omitted)).

        The issue under Rule 14 is accordingly not whether a defendant would prefer to be tried

alone, or might suffer some prejudice from being tried with his co-defendant, but whether any

prejudice to him from a joint trial “is sufficiently severe to outweigh the judicial economy that

would be realized by avoiding lengthy multiple trials.” United States v. Lanza, 790 F.2d 1015,

1019 (2d Cir. 1986) (citation omitted). A discretionary severance should be granted “only if there

is a serious risk that a joint trial would compromise a specific trial right of one of the defendants,

or prevent the jury from making a reliable judgment about guilt or innocence.” Zafiro, 506 U.S.

at 539; see also United States v. Panza, 750 F.2d 1141, 1149 (2d Cir. 1984) (prejudice must be

“sufficiently severe to outweigh the judicial economy that would be realized by avoiding lengthy

multiple trials”).

        In sum, a defendant seeking severance has the “extremely difficult burden” of showing that

he would be so prejudiced by joinder that he would be denied a fair trial. United States v.

Casamento, 887 F.2d 1141, 1149 (2d Cir. 1989). Consequently, “[t]he principles that guide the

district court’s consideration of a motion for severance usually counsel denial.” United States v.

Rosa, 11 F.3d 315, 341 (2d Cir. 1993).



                                                 38
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 42 of 104




   B. THE GOVERNMENT HAS NO OBJECTION TO SEVERANCE OF THE FRAUD
      GUARANTEE SCHEME UNDER RULE 14(a)

       Each of the defendants seeks to sever the Fraud Guarantee Scheme charged in Count Seven.

(See Kukushkin Mot. 11-13; Fruman Mot. 27-29; Parnas Mot. 42). Although the Government

submits that joinder of this count is proper under Rule 8(b), the Government has no objection to

severance of this count pursuant to Rule 14(a). In particular, the Government recognizes that since

Correia has now pled guilty, Parnas is the only defendant who remains charged in Count Seven.

Accordingly, the relative efficiency of trying Count Seven at the same time as the other counts is

diminished, especially since most—though not all—of the evidence relevant to Count Seven is not

relevant as to other counts. For instance, the Government expects that the substantial bulk of its

evidence as to Count Seven will come from Fraud Guarantee-related emails and documents,

financial records and analysis, and the testimony of Fraud Guarantee victims and associates,

virtually none of which evidence would also be expected to be offered at a trial focused solely on

the Straw Donor and Foreign Donor Schemes.

       That said, the Government does anticipate at least a certain degree of overlap between the

evidence at a Fraud Guarantee Scheme trial and the evidence at a Straw Donor and Foreign Donor

Schemes trial. For instance, at both trials, the Government would expect to offer certain evidence

regarding Parnas’s and Correia’s backgrounds and relationship; and at both trials, the Government

would expect to offer certain evidence regarding Parnas’s and Correia’s involvement in political

fundraising, and would potentially call as a witness one of the Fraud Guarantee victims who also

played a role in that fundraising activity. (Indeed, Parnas and Correia used this victim’s investment

in Fraud Guarantee to fund political contributions. (See Ind. ¶ 36)). However, the Government

expects that this overlapping evidence would be a relatively small portion of each trial.




                                                 39
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 43 of 104




       In sum, the Government believes that severing Count Seven for a separate trial will not

significantly undermine the interests in efficiency, judicial economy, and avoidance of delay, and

that severance will help to ensure that Fruman and Kukushkin are not prejudiced by the admission

of evidence as to a fraud scheme with which they had no criminal involvement. Accordingly, the

Government has no objection to the discretionary severance of Count Seven.

   C. THE STRAW DONOR SCHEME AND FOREIGN DONOR SCHEME SHOULD
      NOT BE SEVERED

       Kukushkin and Parnas move to sever the Straw Donor Scheme—Counts One, Two, and

Three—from the Foreign Donor Scheme—Counts Four, Five, and Six. (See Kukushkin Mot. 8-

11, Parnas Mot. 42).14 This motion should be denied because the two schemes are properly joined

under Federal Rule of Criminal Procedure 8(b), and because the relevant considerations all weigh

against the Court exercising its discretion to sever the schemes pursuant to Rule 14(a).

       Count One charges Parnas and Fruman with conspiring to make straw donations from in

or about March to November 2018, and Counts Two and Three charge them with making false

statements in connection with one of those straw donations in or about October 2018. Counts Four

through Six likewise charge Parnas and Fruman—along with Kukushkin—with campaign finance

violations, specifically, conspiring to make straw donations and to violate the ban on foreign

donors from in or about June 2018 to April 2019 (Count Four, all defendants); soliciting a

contribution by a foreign national (Count Five, Parnas and Fruman only); and aiding and abetting

the making of a contribution by a foreign national (Count Six, all defendants). Because all of these

charges arise from a common scheme, specifically, a scheme to advance various domestic business




       14
          It appears that Fruman also moves for severance on this basis insofar as he “joins in the
motions filed by all defendants in this case, to the extent not adverse to [his] own.” (Fruman Mot.
29).

                                                40
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 44 of 104




interests through political donations and contributions made in violation of the ban on straw

donations; because there is a significant overlap in the facts and participants as to both schemes;

because Parnas and Fruman would suffer no prejudice and Kukushkin would suffer, at most,

minimal prejudice from a joint trial (prejudice which could be easily addressed through an

appropriate limiting instruction); and because a joint trial would serve the interests of efficiency,

judicial economy, and avoidance of delay, the defendants’ motions for severance should be denied.

               1. The Straw Donor Scheme and Foreign Donor Scheme Are Properly
                  Joined Under Rule 8

       As set forth above, the Second Circuit has held that under Rule 8(b), joinder of offenses

and defendants is permitted where two or more persons’ “criminal acts are [1] unified by some

substantial identity of facts or participants or [2] arise out of a common plan or scheme.” Feyrer,

333 F.3d at 114 (internal quotation marks omitted); see also United States v. Pena, 932 F. Supp.

2d 464, 466 (S.D.N.Y. 2013) (noting that in this Circuit, “when a defendant in a multi-defendant

action challenges joinder, whether of offenses or defendants, the motion is construed as arising

under Rule 8(b)” rather than Rule 8(a)). Here, joinder is proper under both of these prongs.

       The Straw Donor and Foreign Donor Schemes arose from a “common plan or scheme.”

Feyrer, 333 F.3d at 114. As set forth in the Superseding Indictment—and as the Government

expects to prove at trial—in or about early-to-mid 2018, Parnas and Fruman began attending

political fundraising events and making substantial contributions to candidates and political

fundraising committees, with the goal of enhancing their influence in political circles and gaining

access to politicians. (See Ind. ¶ 13). Their objective in getting involved in political fundraising

was to propel certain nascent business ventures that they were in the process of developing.

Specifically, as relevant to the Straw Donor Scheme, Parnas, Fruman, and Correia were seeking

to promote an energy company, GEP, which they were in the process of launching (see Ind. ¶ 13);


                                                 41
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 45 of 104




and as relevant to the Foreign Donor Scheme, they, along with Kukushkin and                       were

seeking to advance the interests of a cannabis business that they were in the early stages of forming

(see id. ¶¶ 21-22). The Second Circuit has advised courts to “apply[] a commonsense rule,”

evaluating whether “a reasonable person would easily recognize the common factual elements”

between two schemes. Turoff, 853 F.2d at 1044. Here, although GEP and the cannabis company

were different businesses, as any “reasonable person would easily recognize,” id., the defendants

engaged in a common scheme as to both: seeking to advance the interests of the businesses through

political donations, without accurately disclosing the true source of the funds, in violation of the

ban on straw donations. This striking commonality at the heart of both the Straw Donor and

Foreign Donor Schemes is sufficient reason, on its own, to find joinder proper under Rule 8(b).

       Joinder under Rule 8(b) is also proper because the Straw Donor and Foreign Donor

Schemes are “unified by some substantial identity of facts or participants.” Feyrer, 333 F.3d at

114. This is an independent and sufficient basis to uphold joinder. Id.

       First, three of the four defendants charged in the Superseding Indictment were deeply

involved in both schemes: Parnas, Fruman, and Correia.            (See Ind. ¶¶ 13-19 (Straw Donor

Scheme); id. ¶¶ 20-25 (Foreign Donor Scheme)). Although Kukushkin was involved only in the

Foreign Donor Scheme, the fact that his three co-defendants were involved in both schemes is an

important factor indicating a “substantial identity of . . . participants” in both schemes. Feyrer,

333 F.3d at 114. 15




       15
            Although Correia has now pled guilty, “the propriety of joinder turns on what is alleged
in the indictment,” United States v. Bonventre, 646 F. App’x 73, 80 (2d Cir. 2016) (citing
Rittweger, 524 F.3d at 178 & n.3), and accordingly the fact that Correia will not be proceeding to
trial is relevant, if at all, only to the question of discretionary severance under Rule 14, not joinder
under Rule 8.

                                                  42
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 46 of 104




        Second, as reflected in the Superseding Indictment, certain of the political donations that

Parnas, Fruman, and Correia made in connection with the Straw Donor Scheme were paid for with

a credit card that Parnas and Fruman subsequently paid off using funds obtained from Kukushkin

and            in connection with the Foreign Donor Scheme. (See Ind. ¶ 24). Thus, in order to

prove how at least some of the funds obtained from Kukushkin and                      were used, the

Government will necessarily need to put on evidence as to certain political contributions that were

made in connection with the Straw Donor Scheme. This is precisely the sort of factual overlap

that makes joinder proper under Rule 8(b). See, e.g., Turoff, 853 F.2d at 1044 (Joinder under Rule

8(b) is appropriate where “the proof of one scheme is indispensable for a full understanding of the

other.”).

        Third, the Government would offer evidence of the FEC investigation into GEP, Parnas,

and Fruman—which will be a critical part of a Straw Donor Scheme trial, especially as to the false

statements charged in Counts Two and Three—at a Foreign Donor Scheme trial pursuant to

Federal Rule of Evidence 404(b). Specifically, the fact that, prior to making the political donations

charged in the Foreign Donor Scheme, the FEC had investigated Parnas and Fruman for violating

the ban on straw donations is highly relevant to their knowledge of applicable campaign finance

laws and their intent to commit the charged crimes. 16 Conceivably, the defendants would also


        16
           See United States v. Ramirez, 894 F.2d 565, 568 (2d Cir. 1990) (when the defendant
“disavows awareness that a crime was being perpetrated” and the government bears the burden of
proving knowledge “as an element of the crime, knowledge is properly put in issue”); United States
v. Colon, 880 F.2d 650, 656-57 (2d Cir. 1989) (defendant’s knowledge and intent are in issue
unless the defendant has unequivocally conceded those elements of the offenses charged); see also,
e.g., United States v. Dubogryzov, No. 3:06 Cr. 233 (ANH), 2007 WL 2746752, at *1 (D. Conn.
Sept. 18, 2007) (admitting evidence of police investigation of defendant pursuant to Rule 404(b)
“for the proper purpose of proving the defendant’s knowledge and intent”).
      Here, there is no question that the conduct for which the FEC investigated Parnas and
Fruman in mid-to-late 2018 (i.e., violating the ban on straw donations) is sufficiently similar to the
conduct that Parnas and Fruman are charged with engaging in, during approximately the same time

                                                 43
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 47 of 104




seek to introduce such evidence on the theory that, having recently been investigated by the FEC,

they were especially unlikely to commit a willful violation of the campaign finance laws. In either

case, a significant component of the proof at a Foreign Donor Scheme trial will be the fact of, and

basis for, the FEC investigation concerning a donation which is, itself, a centerpiece of the Straw

Donor Scheme. See Attanasio, 870 F.2d at 815 (upholding joinder of two conspiracies because,

among other things, even if they had been tried separately, the evidence of the other conspiracy

would have been admitted pursuant to Rule 404(b) to prove intent and motive).

       The defendants’ arguments in opposition to joinder under Rule 8(b) are meritless.

Kukushkin argues that “other than some defendants being charged in both, there exists only one

common thread between the Foreign Donor Scheme and the Straw Donor Scheme, namely vague

similarities in the nature of the offenses, which alone is not a proper basis for joinder.” (Kukushkin

Mot. 8). This is incorrect for multiple reasons. First, there is not a “vague similarit[y] in the nature

of the offenses,” but rather a striking commonality in that both schemes were carried out for a

common purpose (advancing various nascent domestic businesses), and using common means

(making political donations while hiding the true source of the funds). Second, the fundamental

similarity between the two schemes is not the “one common thread” between the two schemes.




period, in connection with the Foreign Donor Scheme (i.e., violating the ban on straw donations
and donations by foreign nationals), to be permissibly offered pursuant to Rule 404(b). See United
States v. Brand, 467 F.3d 179, 197(2d Cir. 2006) (“The government is required to establish only a
similarity or some connection to establish that a prior act is relevant to one of the elements (in this
case, intent) of the crime charged.” (internal quotations omitted)).
        Indeed, prior-acts evidence is particularly salient where the defendants argue—as the
Government expects they will here—that they believed they were acting in “good faith” in
engaging in the charged course of conduct. See Zackson, 12 F.3d at 1182 (“Where a defendant
claims that his conduct has an innocent explanation, prior act evidence is generally admissible to
prove that the defendant acted with the state of mind necessary to commit the offense charged.”);
see also United States v. Aminy, 15 F.3d 258, 260 (2d Cir. 1994) (same).

                                                  44
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 48 of 104




Rather, as discussed above, the participants and facts applicable to both schemes overlap in

multiple significant ways.

        Kukushkin also argues that “distinct conspiracies” cannot be joined under Rule 8(b) unless

“knowledge of an overall common plan [is] shared by all participants.” (Kukushkin Mot. 9

(emphasis in original)). That claim is wrong as a matter of law. In fact, “members of two or more

conspiracies may be joined as defendants even where the members have not been charged as

participating in one overarching conspiracy,” “[p]rovided that the defendants are ‘alleged to have

participated in the same act or transaction, or in the same series of acts or transactions, constituting

an offense or offenses.’” Rittweger, 524 F.3d at 178 (quoting Fed. R. Crim. P. 8(b)); see Attanasio,

870 F.2d at 815 (upholding joinder of defendants involved in separate conspiracies on the grounds

that the conspiracies shared a common purpose and there was “an overlap of participants and

acts”). Kukushkin relies solely on United States v. Menashe, 741 F. Supp. 1135, 1138 (S.D.N.Y.

1990) (see Kukushkin Mot. 9), but that case is easily distinguishable. There, of three charged

defendants, two were not charged in—and had no involvement in—one of the counts. Menashe,

741 F. Supp. at 1138. The court noted that in order for a plan to be “common,” it must be “shared

by two or more individuals or by all members of a group,” and therefore severed the count because

the “plan [of the defendant charged in that count] cannot be called ‘common’, since he is the only

one alleged to be aware of it.” Id. (quoting Webster’s Ninth New Collegiate Dictionary 265

(1985)). Here, by contrast, as described above, three of the four charged defendants were deeply

involved in both the Straw Donor and Foreign Donor Schemes, and moreover, both schemes

shared a common purpose and an overlap of various significant facts. Kukushkin cannot establish

that the two schemes are improperly joined merely by pointing to the fact that he is not charged in

one of them. See, e.g., United States v. Cervone, 907 F.2d 332, 340-41 (2d Cir. 1990) (defendant



                                                  45
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 49 of 104




who was named in only one count of a 102–count indictment against eighteen defendants was

properly joined under Rule 8(b)).

       In sum, joinder of the Straw Donor and Foreign Donor Schemes is proper under Rule 8(b)

for two independent reasons: (i) because both schemes arose from a common plan or scheme,

namely, a plan to advance various nascent domestic business ventures through political donations,

while hiding the true source of the donations, in violation of the ban on straw donations, and

(ii) because both schemes are unified by a substantial identity of participants, namely, Parnas,

Fruman, and Correia, and facts, including the use of funds obtained through one scheme to make

certain of the contributions at the heart of the other. Additionally, a significant portion of the

evidence applicable to the Straw Donor Scheme—the FEC investigation—should also be admitted

in a Foreign Donor Scheme trial pursuant to Rule 404(b).

                2. The Straw Donor Scheme and Foreign Donor Scheme Should Not Be
                   Severed Under Rule 14

       Kukushkin argues that even if the Straw Donor and Foreign Donor Schemes are properly

joined under Rule 8(b), the Court should exercise its discretion to sever them pursuant to Rule

14(a). (See Kukushkin Mot. 27-38). This request should be denied because Kukushkin faces little

discernable prejudice from the joinder of these schemes—prejudice which, in any event, can be

adequately addressed through an appropriate limiting instruction—and because the interests of

efficiency, judicial economy, and avoidance of delay all weigh strongly against severance.

       “[A] defendant moving for severance under Rule 14 must prove ‘facts demonstrating that

he will be so severely prejudiced by a joint trial that it would in effect deny him a fair trial.’”

United States v. Forde, 699 F. Supp. 2d 637, 641 (S.D.N.Y. 2010) (quoting United States v. An–

Lo, 851 F.2d 547, 556 (2d Cir. 1988)). To prevail, the movant must show “not simply some

prejudice but substantial prejudice.” United States v. Sampson, 385 F.3d 183, 190 (2d Cir. 2004)


                                                46
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 50 of 104




(internal quotation marks and citation omitted; emphasis in original); see also United States v.

Werner, 620 F.2d 922, 928-29 (2d Cir. 1980) (noting that “substantial prejudice” must be shown

under Rule 14 because a “lesser showing would undermine the policies behind Rule 8 and

essentially read that rule from the books”). The Second Circuit has noted that “[t]he principles

that guide the district court’s consideration of a motion for severance usually counsel denial.”

Rosa, 11 F.3d at 341. Even if the defendant were to establish a serious risk of prejudice, “less

drastic measures [than severance], such as limiting instructions, often will suffice to cure any risk

of prejudice.” Zafiro, 506 U.S. at 539 (citation omitted).

       Kukushkin points to a number of factors that purportedly “demonstrate[] that [his] right to

a fair trial would be unduly prejudiced if severance were not granted.” (Kukushkin Mot. 29). First,

Kukushkin argues that because he is charged only with the Foreign Donor Scheme, at a joint trial

he would “be ‘swamped by this mass of irrelevant evidence’ offered against the defendants in the

Straw Donor and Fraud Guarantee Schemes,” and “[p]ermitting the jury to hear such evidence

while Mr. Kukushkin sits in court would prejudice him” by placing him “at risk of ‘spillover’

because the jurors may not be able to prevent themselves from attributing the evidence” to him.

(Id. 30 (citations omitted)). As an initial matter, as noted above, the Government does not object

to severance of the Fraud Guarantee Scheme, which would eliminate a substantial bulk of the

potential for prejudice that Kukushkin identifies. Furthermore, while at a trial of the Straw Donor

and Foreign Donor Schemes trial there would undoubtedly be some evidence introduced only

against Parnas and/or Fruman in connection with the Straw Donor Scheme, the potential prejudice

to Kukushkin from such evidence is, at most, minimal, and falls far short of the sort of prejudice

necessary to obtain severance. “[I]t is well established that defendants who played a minor role in

a conspiracy may be tried with those who played a larger or dominant role.” United States v.



                                                 47
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 51 of 104




Ferrarini, 9 F. Supp. 2d 284, 290 (S.D.N.Y. 1998) (citing Cardascia, 951 F.2d at 483);

Casamento, 887 F.2d at 1153. A “disparity in the quantity of evidence and of proof of culpability

are inevitable in any multi-defendant trial, and by themselves do not warrant a severance.”

Cardascia, 951 F.2d at 483.

       The Court will of course instruct the jury that Kukushkin is not charged in connection with

Counts One, Two, or Three, and when evidence as to the Straw Donor Scheme is being offered,

the Government would have no objection to a similar limiting instruction that the jury should

evaluate such evidence only as to Parnas and Fruman. See United States v. Ramos, 346 F.Supp.2d

567, 575 (S.D.N.Y. 2004) (“Such ‘limiting instructions to the jury have emerged as the preferred

device for curing any prejudicial spillover that may result from a multi-defendant, multi-count

trial.’”) (quoting United States v. Santiago, 174 F. Supp. 2d 16, 23 (S.D.N.Y. 2001)); Ezeobi, 2011

WL 3625662, at *2 (“The Court may presume that the jury is capable of understanding and

following limiting instructions provided during the course of and at the conclusion of the trial with

regard to the manner in which it may use evidence.”). Kukushkin claims that limiting instructions,

though sufficient to cure any potential prejudice in most cases, would be ineffective here.

(Kukushkin Mot. 37-38). His argument boils down to a mere assertion that “it will be extremely

difficult, if not impossible, for jurors to segregate evidence in their minds . . . admissible only to

prove the Straw Donor Scheme.” (Id. 37). But “[the defendant’s] conclusory statements regarding

prejudice do not meet Rule 14(a)’s ‘extremely difficult burden.’” Pena, 932 F. Supp. 2d at 466

(quoting United States v. Johnson, No. S2 10 Cr. 431 (CM), 2013 WL 150104, at *2 (S.D.N.Y.

Jan. 10, 2013)).

       Moreover, the Straw Donor Scheme evidence is not inflammatory or shocking in nature,

such that one might worry about jurors drawing unfair inferences about Kukushkin based on his



                                                 48
          Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 52 of 104




mere affiliation with Parnas and Fruman. 17 Nor is the evidence as to the Straw Donor Scheme or

Foreign Donor Scheme particularly complex. This is not a case, for example, with numerous

defendants who are charged with a variety of crimes, with different defendants charged in each

count, where the jury would need to carefully keep track of which defendants are alleged to have

engaged in each criminal act and with which co-conspirators. See Zafiro, 506 U.S. at 539 (noting

that the risk of prejudice from a joint trial may be heightened where “many defendants are tried

together in a complex case and they have markedly different degrees of culpability”). Rather, the

charges are entirely straightforward: the Straw Donor Scheme alleges that Fruman made four

political contributions that were illegal because they were paid for by him but reported in the names

of Parnas or GEP; and the Foreign Donor Scheme alleges that                 who is not a U.S. citizen,

illegally made and conspired to make contributions and donations with the aid of Kukushkin,

Parnas, Fruman, and Correia. The two schemes (and the corresponding charges), while related as

detailed extensively above, are nonetheless distinct in a manner that will be easily understood by

jurors.

          As the Second Circuit has explained in rejecting the same argument: “First, ‘the fact that

evidence may be admissible against one defendant but not another does not necessarily require a

severance.’     Second, the evidence with respect to each of the defendants was sufficiently

straightforward that the jury could consider it without any significant spillover effect.” Rittweger,


          17
           Kukushkin points to “Parnas’ and Fruman’s connections to the highly inflammatory
allegations involving Ukraine and the President” (Kukushkin Mot. 33-34), but no such allegations
are included in the Superseding Indictment and the Government does not expect any such evidence
to be offered at a Straw Donor/Foreign Donor Schemes trial. Kukushkin also points to the fact
that Parnas has “repeatedly g[iven] statements to the press . . . and even sat for hours of interviews”
(id. 34), but the majority of Parnas’s public statements have not related to the Straw Donor or
Foreign Donor Schemes, and in any event, to the extent the Government seeks to offer such
statements at trial, they would be offered solely against Parnas, which would be abundantly clear
from the context, and which the Court can confirm through a limiting instruction.

                                                  49
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 53 of 104




524 F.3d at 179 (quoting United States v. Carson, 702 F.2d 351, 367 (2d Cir. 1983)) (citations

omitted). Thus, Kukushkin cannot meet the “extremely heavy burden,” United States v. Nerlinger,

862 F.2d 967, 974 (2d Cir. 1988) (internal quotation marks and citation omitted), of establishing

that the risk of prejudicial spillover is “so great as to deprive him of his right to a fair trial.” United

States v. Bellomo, 954 F. Supp. 630, 649 (S.D.N.Y. 1997) (citing Casamento, 887 F.2d at 1149).

        Second, Kukushkin argues that because Parnas waived the attorney-client privilege with

respect to materials that he provided to Congress, “the government may be in a position to

introduce various attorney-client privileged documents and information as evidence against Mr.

Parnas, [but] it has no right to use that evidence against Mr. Kukushkin.” (Kukushkin Mot. 32-

33). This argument fails because it is simply not correct that the Government is “in a position to

introduce various attorney-client privileged documents and information as evidence” against

Parnas or anyone else. Materials obtained by the Government from Parnas have been subject to

the filter review process just like materials obtained from other sources. The Government has

diligently avoided exposing the prosecution team to any potentially privileged material, and

certainly does not intend to offer any privileged material at trial.

        Third, Kukushkin argues that severance should be granted because he and his co-

defendants have mutually antagonistic defenses. (Kukushkin Mot. 34-37). Kukushkin notes that

he “expects to argue at trial that he and                were victims of Messrs. Parnas and Fruman,”

not their co-conspirators, and that “Mr. Kukushkin’s counsel will become a second prosecution

team in the courtroom attacking Messrs. Parnas and Fruman and equating their conduct” to fraud.

(Id. 35-36).

        A defense is mutually antagonistic “or irreconcilable if, in order to accept the defense of

one defendant, the jury must of necessity convict a second defendant.” United States v. Cardascia,



                                                    50
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 54 of 104




951 F.2d 474, 484 (2d Cir. 1991); United States v. Serpoosh, 919 F.2d 835, 837-838 (2d Cir. 1990)

(citations omitted); United States v. Volpe, 42 F. Supp. 2d 204, 210 (E.D.N.Y. 1999) (defenses are

mutually antagonistic when they create “a conflict so irreconcilable that acceptance of one

defendant’s defense will lead the jury to convict the other”). “It is not the mere existence of

antagonistic defenses that prompts a required severance. Instead, the defenses must conflict to the

point of being so irreconcilable as to be mutually exclusive before [the court] will find such

prejudice as denies defendants a fair trial.” Cardascia, 951 F.2d at 484 (citing United States v.

Villegas, 899 F.2d 1324, 1346 (2d Cir. 1990); United States v. Carpentier, 689 F.2d 21, 28 (2d

Cir. 1982)). See also United States v. Scott, 637 Fed. App’x. 10, 13 (2d Cir. 2015) (“It is not

enough to demonstrate that separate trials would have increased the chances of the appellant’s

acquittal . . . the defendant must instead show prejudice so severe that his conviction constituted a

miscarriage of justice” and that denial of the motion to sever amounted to a “denial of a

constitutionally fair trial” (citations omitted)).

        Kukushkin has not identified any mutually antagonistic defenses between himself and his

co-defendants sufficient to warrant severance. To begin with, the “defense” articulated by

Kukushkin is not, in fact, a defense to the charged conduct. He contends, in essence, that Parnas,

Fruman, and Correia defrauded him and                     by claiming that the funds provided by

           for the cannabis venture would be used for political donations, when in fact they were

largely spent on personal expenses. Even assuming arguendo that Kukushkin successfully proves

this theory at trial, it would not negate any of the elements of the offenses with which he is charged.

Kukushkin is charged in Count Four with conspiring to violate the ban on straw donations and the

ban on foreign donors, and in Count Six with aiding and abetting the making of donations by a

foreign national. Even if Parnas, Fruman, and Correia were trying to mislead Kukushkin and



                                                     51
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 55 of 104




            it would remain the case that Kukushkin and           agreed with each other to engage

in the charged conduct (thus violating Count Four18) and that Kukushkin aided and abetted

            in sending funds to the United States to make the specified political donations (thus

violating Count Six). Kukushkin is guilty of these offenses regardless of whether he was also

being misled by Parnas, Fruman, and Correia. Thus, while the Government does not dispute that

Kukushkin is free to advance this theory at trial, it is important to note that it is by no means a

defense to either of the charges against him.

       In any event, Kukushkin’s “defense” is not the sort of antagonistic defense that warrants

severance. To satisfy his burden, Kukushkin must establish that “‘the jury, in order to believe the

core of testimony offered on behalf of [one] defendant, must necessarily disbelieve the testimony

offered on behalf of his co-defendant.’” United States v. Potamitis, 739 F.2d at 790 (quoting

United States v. Carpentier, 689 F.2d 21, 27-28 (2d Cir. 1982), cert. denied, 459 U.S. 1108

(1983)). “The mere fact that co-defendants seek to place the blame on each other is not the sort of

antagonism that requires a severance.” United States v. Villegas, 899 F.2d 1324, 1346 (2d Cir.

1990) (citing Casamento, 887 F.2d at 1154 (“fingerpointing” not sufficient)). Here, Kukushkin’s

“defense” is not mutually antagonistic as to his co-defendants because the jury would not be

required to find his co-defendants guilty if the jury accepted his defense, and nor would the jury

need to find Kukushkin guilty if it accepted his co-defendants’ defense. See United States v.

Yousef, 327 F.3d 56, 151 (2d Cir. 2003) (“Defenses are mutually antagonistic when accepting one

defense requires that the jury must of necessity convict a second defendant.” (internal quotation

marks omitted)). If the jury were to believe Kukushkin and conclude that Parnas, Fruman, and

       18
           At most, if Kukushkin proves that Parnas, Fruman, and Correia were defrauding him, it
might allow the jury to infer that Kukushkin was not in a conspiracy with them. But as noted
above, it would remain true that Kukushkin was in a conspiracy with           which is sufficient
to establish his guilt on Count Four.

                                                52
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 56 of 104



Correia were defrauding him, that would not mean that the jury must convict Parnas and Fruman—

on the contrary, it would indicate, if anything, that Parnas and Fruman did not intend to make the

contributions with which they are charged. Similarly, there is no reason to believe that if the jury

is persuaded by whatever arguments Parnas and Fruman may choose to advance, the jury will

therefore need to convict Kukushkin. If anything, the contrary is again more likely to be true: if

the jury decides to acquit Parnas and Fruman, it is most likely that the jury would reach the same

conclusion as to Kukushkin. Simply put, it is not uncommon for certain defendants in a multi-

defendant case to point their fingers at each other. Kukushkin has not come close to identifying

the sort of “irreconcilable” “conflict” that will cause “such prejudice as denies [him] a fair trial.”

Cardascia, 951 F.2d at 484.

       Finally, the concerns raised by Kukushkin pale in comparison to the multiple factors that

weigh strongly in favor of a joint Straw Donor/Foreign Donor Schemes trial. See Jimenez, 824 F.

Supp. at 366 (even where a joint trial may cause some prejudice to a defendant, “[t]he risks of

prejudice attendant in a joint trial are presumptively outweighed by the conservation of time,

money, and scarce judicial resources that a joint trial permits”); Panza, 750 F.2d at 1149 (prejudice

must be “sufficiently severe to outweigh the judicial economy that would be realized by avoiding

lengthy multiple trials”). Because of the overlapping nature of the participants and facts between

the two schemes, a joint trial would allow for a far more efficient use of the time and resources of

the Court, the parties, and certain witnesses. As discussed above, at both a Straw Donor Scheme

trial and a Foreign Donor Scheme trial, the Government would seek to introduce (i) evidence of

certain political donations that were made in connection with the Straw Donor Scheme but paid

for using funds obtained through the Foreign Donor Scheme, as such evidence is intrinsic to both

schemes (see Ind. ¶ 24; see supra 43-44), and (ii) evidence of the FEC investigation of GEP,



                                                 53
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 57 of 104



Parnas, and Fruman pursuant to Rule 404(b) as such evidence is strongly probative of Parnas’s

and Fruman’s knowledge of applicable campaign finance laws and their intent to commit the

charged crimes (see supra 44-45). The Government would also anticipate certain common

witnesses at both a Straw Donor Scheme trial and a Foreign Donor Scheme trial. For example,

one individual who is an important witness to both schemes is a senior official of AFA, the PAC

to which Parnas and Fruman contributed $325,000 in the name of GEP. This witness played an

instrumental role in coordinating various contributions in connection with the Straw Donor

Scheme, and he also played an important role in facilitating Parnas’s and Fruman’s attendance at

certain political events in Nevada, which are a key part of the Foreign Donor Scheme. (See Ind.

¶ 21). Various background and contextual evidence regarding Parnas, Fruman, and Correia, and

their relationships to each other, would also be offered at both a Straw Donor Scheme trial and a

Foreign Donor Scheme trial.

       In sum, a single trial of the Straw Donor and Foreign Donor Schemes would allow for a

far more efficient use of the time and resources of the Court, jurors, witnesses, and the

Government.    Parnas and Fruman would face no prejudice whatsoever from such a trial.

Kukushkin faces, at most, minimal prejudice that is no different than the minimal prejudice faced

by most defendants who are tried at the same time as co-defendants who are more culpable and

are charged in a broader range of conduct. The Court can easily cure such potential prejudice

through appropriate limiting instructions. Kukushkin cannot come close to carrying his “extremely

heavy burden” of establishing such substantial prejudice “as to deprive him of his right to a fair

trial.” Nerlinger, 862 F.2d at 974; Bellomo, 954 F. Supp. at 649.




                                                54
         Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 58 of 104




     D. KUKUSHKIN’S REQUEST FOR A SEVERANCE
                                       SHOULD BE DENIED

         Kukushkin next argues that because



                                  , the Court should (i) sever the trial of Kukushkin from any trial

of                     (thus requiring two trials on the Foreign Donor Scheme alone), (ii)

                                                         , and (iii)



                            (Kukushkin Mot. 15-26). This request is baseless and should be

rejected.

         The Second Circuit has

                   identified several factors for determining whether to grant
                   severance based on a defendant’s need to call a co-defendant
                   as a witness:

                   (1) the sufficiency of the showing that the co-defendant
                   would testify at a severed trial and waive his Fifth
                   Amendment privilege;

                   (2) the degree to which the exculpatory testimony would be
                   cumulative;

                   (3) the counter arguments of judicial economy; and

                   (4) the likelihood that the testimony would be subject to
                   substantial, damaging impeachment.

United States v. Ferguson, 676 F.3d 260, 287 (2d Cir. 2011) (quoting United States v. Finkelstein,

526 F.2d 517, 523-24 (2d Cir. 1975). “While no single facet of this test is dispositive, the first

[factor] is of particular importance.” United States v. Pirro, 76 F. Supp. 2d 478, 481 (S.D.N.Y.

1999).




                                                55
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 59 of 104




        Kukushkin’s motion fails principally based on the first Finkelstein factor: He cannot

show—and has not even attempted to show—

                                                                   As another court in this Circuit has

explained in rejecting a virtually identical motion:

                    [T]he Court finds that [defendant] has not shown that [co-
                    defendant] would waive her Fifth Amendment rights and
                    testify at a severed trial. Given the fact that [co-defendant
                    did not] plead[ ] guilty . . . it is unrealistic to think that [she]
                    would be any more willing to waive [her] constitutional
                    privilege against self-incrimination when called as a witness
                    at a separate trial than [she] would be willing to insist upon
                    [her] privilege as a defendant not to take the stand. . . .

                    [Defendant] has not presented an affidavit from [co-
                    defendant] indicating that [co-defendant] would be inclined
                    to testify . . . . and the Court has not found any independent
                    basis to support such a finding. . . .

                    [Defendant’s] argument that [co-defendant] will testify if
                    she is tried first is speculative. This argument is premised
                    on an unfounded claim that [co-defendant] would no longer
                    have any Fifth Amendment concerns if her trial proceeded
                    first. Clearly, such an argument is incorrect. See United
                    States v. Triumph Capital Group, Inc., 260 F.Supp.2d 432,
                    443 (D. Conn. 2002) (noting that codefendant’s Fifth
                    Amendment concerns would continue after his trial,
                    particularly if the co-defendant “[was] convicted in [an]
                    earlier trial and had a motion or appeal pending that
                    challenged his conviction and could result in a new trial.”).

United States v. Schlegel, No. 06 Cr. 0550 (JS), 2009 WL 3837305, at *2 (E.D.N.Y. Nov. 16,

2009) (internal quotations and citations omitted); see also United States v. Wilson, 11 F.3d 346,

354 (2d Cir. 1993) (no abuse of discretion where district court denied severance, finding that “since

[co-defendant] had not pleaded guilty, it was unrealistic to think that [co-defendant] would be any

more willing to waive his privilege at a separate trial than at the joint trial”).




                                                    56
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 60 of 104




       Indeed, virtually the only circumstance in which courts find the first factor to be satisfied

is when a co-defendant provides a sworn affidavit stating that he will waive his Fifth Amendment

privilege against self-incrimination and testify at a severed trial of his co-defendant. See, e.g.,

United States v. Morelli, No. S1 04 Cr. 391 (DAB), 2005 WL 743062, at *3 (S.D.N.Y. Mar. 29,

2005) (granting severance where defendants submitted a sworn affidavit from co-defendant “in

which he states that he would waive his Fifth Amendment Privilege against self-incrimination and

testify at the separate trial” and sets forth the specific exculpatory testimony he would offer at

trial); United States v. DePalma, 466 F. Supp. 920, 922 (S.D.N.Y. 1979) (holding that first

Finkelstein factor was satisfied where co-defendant submitted affidavit stating he would testify at

separate trial of moving defendant and setting forth substance of his proposed testimony); United

States v. Stella, No. 90 Cr. 95, 1990 WL 128918, at *7 (S.D.N.Y. Aug. 27, 1990) (same); United

States v. Gardell, No. 00 Cr. 632, 2001 WL 1135948, at *9 (S.D.N.Y. Sep. 25, 2001) (noting that

“[c]ourts have required a factual showing that demonstrates with a modest degree of definiteness

the exculpatory nature and effect of the co-defendant’s testimony”) (listing cases).

       Here, Kukushkin has not provided sworn affidavits

                                                                            . Nor has he provided

any other reason to believe that    would agree to do so. To the contrary, Kukushkin has stated—

elsewhere in his brief—that at trial “Mr. Kukushkin’s counsel will become a second prosecution

team in the courtroom attacking Messrs. Parnas and Fruman and equating their conduct to that

alleged in thefts committed in connection with the Fraud Guarantee Scheme.” (Kukushkin Mot.

36). Indeed, Kukushkin plans to prove at trial that Parnas and Fruman engaged in a scheme to

defraud him and                Given this strategy, it is hard to imagine that




                                                57
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 61 of 104




       Kukushkin also incorrectly contends that

                                                                        . “[I]t is well established

that a waiver of the [Fifth Amendment] privilege in one proceeding does not affect the rights of a

witness or the accused in another independent proceeding.” United States v. Miranti, 253 F.2d

135, 139 (2d Cir. 1958) (holding that witness’s “disclosure of information to the FBI (here in the

nature of a confession), while admissible as evidence in a subsequent trial of the witness, if

voluntarily made, does not constitute a waiver of the witness’ privilege against self-incrimination

even in response to the same questions before a grand jury”).

       For instance, in United States v. Avenatti, defendant Michael Avenatti moved to compel

the testimony of Mark Geragos, an individual who had participated in the charged conduct and

whom the Government initially described as an unindicted co-conspirator. No. S1 19 Cr. 373

(PGG), 2020 WL 418453, at *1 (S.D.N.Y. Jan. 26, 2020). Avenatti argued that Geragos had

waived his Fifth Amendment rights by proffering with the Government. Id. at *1, *9. The court

rejected this argument, explaining:

                   While [the “innocence proffer”] agreement makes clear that
                   the Government may use any of the statements Geragos
                   makes during the innocence proffers against him . . . Geragos
                   does not agree – in the innocence proffer agreement – to
                   never assert his Fifth Amendment privilege in a subsequent
                   proceeding. Accordingly, the innocence proffer agreement
                   does not, standing alone, prevent Geragos from asserting his
                   Fifth Amendment privilege at trial. It merely prevents him
                   from objecting to the Government’s introduction of his
                   proffer statements against him. And, as discussed above, the
                   fact that Geragos waived his Fifth Amendment privilege
                   during the innocence proffers does not prevent him from
                   asserting his Fifth Amendment privilege at trial.



                                                58
Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 62 of 104
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 63 of 104




       In a last-ditch effort to escape

       Kukushkin argues that the Court can simply forbid the Government from “us[ing]



under the authority of Simmons v. United States, 390 U.S. 377, 394 (1968).” (Kukushkin Mot.

25). Simmons provides no such authority. Rather, Simmons stands for the proposition that when

a defendant makes “a showing of substantial tension between [the] defendant’s desire to testify in

a hearing that adjudicates a claim of constitutional right in a criminal case and the right of that

defendant not to give testimony that is incriminating as to the charge in question,” the court should

provide “use immunity” for the defendant’s testimony in the hearing. United States v. Bryser, 95

F.3d 182, 186 (2d Cir. 1996) (citing Simmons, 390 U.S. at 394). Thus, for example, pursuant to

Simmons, if a defendant provides testimony in support of a motion for the assignment of counsel,

such testimony should not be used by the Government in its direct case against the defendant. Id.

Kukushkin cites no case in which a court has relied on Simmons to prohibit the Government from

using a witness’s trial testimony against such witness, and the Government is not aware of any.

Nor would such an extension of Simmons make any sense, since that case was focused on

safeguarding a defendant’s own Fifth Amendment rights, not on protecting witnesses who

voluntarily waive their Fifth Amendment rights and testify at trial. 20

       20
          Kukushkin also contends that the Court can immunize                          , or order the
Government to do so. (Kukushkin Mot. 25-26). First, “[n]o court has authority to immunize a
witness. That responsibility . . . is peculiarly an executive one, and only the Attorney General or
a designated officer of the Department of Justice has authority to grant use immunity.” Pillsbury

                                                 60
Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 64 of 104
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 65 of 104




                                                                  See Schlegel, 2009 WL 3837305,

at *3 (“[A]s to the fourth factor, the Court finds that there is a likelihood that [co-defendant’s]

testimony would be subject to impeachment given the fact that the Government seeks to prove that

[co-defendant] and [defendant] jointly participated in the alleged conspiracies for which they are

charged.”).

   E. FRUMAN’S REQUEST FOR A SEVERANCE FROM PARNAS SHOULD BE
      DENIED

       Fruman argues that he and Parnas should be severed—not just as to Count Seven (the Fraud

Guarantee Scheme, for which the Government does not object to severance) but for all counts,

notwithstanding that Parnas and Fruman are charged with committing the same crimes together

while they were business partners. (Fruman Mot. 24-27). The Court should decline to exercise its

discretion under Rule 14(a) to grant such a severance as it is unnecessary to prevent unfair

prejudice to Fruman and because it would severely undermine the strong interests in efficiency,

judicial economy, and avoidance of delay. See Feyrer, 333 F.3d at 114.

       As discussed above, there is a “preference in the federal system for joint trials of defendants

who are indicted together.” Zafiro, 506 U.S. at 537 (1993). “It would impair both the efficiency

and the fairness of the criminal justice system to require . . . that prosecutors bring separate

proceedings, presenting the same evidence again and again, requiring victims and witnesses to

repeat the inconvenience (and sometimes trauma) of testifying, and randomly favoring the last-

tried defendants who have the advantage of knowing the prosecution’s case beforehand.”

Richardson, 481 U.S. at 210. “[J]oint trials [also] generally serve the interests of justice by

avoiding the scandal and inequity of inconsistent verdicts.” Id. Thus, even where a joint trial may

cause some prejudice to a defendant, “[t]he risks of prejudice attendant in a joint trial are

presumptively outweighed by the conservation of time, money, and scarce judicial resources that


                                                 62
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 66 of 104




a joint trial permits.” Jimenez, 824 F. Supp. at 366 (S.D.N.Y. 1993). Furthermore, the presumption

in favor of joint trials “is particularly strong where, as here, the defendants are alleged to have

participated in a common plan or scheme.”             Salameh, 152 F.3d at 115.      Accordingly, a

discretionary severance should be granted “only if there is a serious risk that a joint trial would

compromise a specific trial right of one of the defendants, or prevent the jury from making a

reliable judgment about guilt or innocence.” Zafiro, 506 U.S. at 539.

       Fruman argues, first, that even if the trial of the Fraud Guarantee Scheme is severed,

evidence of that scheme may be offered in a Straw Donor/Foreign Donor Schemes trial pursuant

to Rule 404(b), which would prejudice Fruman. (Fruman Mot. 25). As an initial matter, the

Government does not currently plan to offer evidence of the Fraud Guarantee Scheme at a Straw

Donor/Foreign Donor Schemes trial pursuant to Rule 404(b) or otherwise. But even were the

Government to do so, there is no reason to believe that Fruman would be prejudiced by such

evidence. On the contrary, Fruman would likely use such evidence to distinguish himself from

Parnas by noting that Parnas, unlike Fruman, perpetrated a wide-ranging years-long multimillion-

dollar fraud scheme. The Court could also provide an appropriate limiting instructions to the jury

explaining the purpose of such Rule 404(b) evidence and making clear that they should consider

it, if at all, only as to Parnas. See Ramos, 346 F. Supp. 2d at 575 (“Such limiting instructions to

the jury have emerged as the preferred device for curing any prejudicial spillover that may result

from a multi-defendant, multi-count trial.” (internal quotation marks omitted)).

       Second, Fruman argues that Parnas “has already begun trying this case in the court of public

opinion and has gained a great deal of attention in the media through his efforts,” leading to various

inaccurate and prejudicial news reports concerning Fruman. (Fruman Mot. 26). However, even

assuming Fruman’s characterizations to be accurate, the Court can and will nonetheless cure any



                                                 63
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 67 of 104




potential prejudice through a careful voir dire process aimed at selecting only jurors who have no

preconceived views about the case, the parties, or the evidence. The Court presumably will also

instruct jurors not to read any press concerning the case and not to research the case or run searches

about it on the internet. Jurors are presumed, of course, to follow such instructions, and in any

event, the risk of the instructions being disregarded is the same whether Parnas and Fruman are

tried together or separately. 22

        In sum, the Government does not object to severance of the Fraud Guarantee Scheme, but

objects to (i) the defendants’ motion to sever the Straw Donor and Foreign Donor Schemes,

(ii) Kukushkin’s motion to sever his trial from his co-defendants, and (iii) Fruman’s motion to

sever his trial from Parnas. For the reasons set forth above, the Court should find that the Straw

Donor and Foreign Donor Schemes are properly joined under Rule 8(b), and should decline to

exercise its discretion under Rule 14(a) to order any severance of counts or defendants as to those

schemes.

III.    THE GRAND JURY’S INDICTMENT WAS NOT IN VIOLATION OF THE
        CONSTITUTION AND A HEARING IS NOT REQUIRED

        Parnas moves, in a motion joined by the other defendants, for discovery and an evidentiary

hearing relating to the Government’s presentation to the grand jury, and for dismissal of the

Superseding Indictment because it was purportedly obtained in violation of the Fifth and Sixth

Amendments. Despite this broad request, the motion does not provide any reason why the

Superseding Indictment should be dismissed. Instead, Parnas’s “motion” is little more than a


        22
         Fruman also alludes to “antagonistic . . . defenses” between Parnas and himself. (Fruman
Mot. 26). He does not elaborate on what their defenses are or why they are supposedly
antagonistic. In any event, as discussed above (see supra 51-52), in order to be so antagonistic as
to warrant severance, defenses must be “irreconcilable” such that “in order to accept the defense
of one defendant, the jury must of necessity convict a second defendant.” Cardascia, 951 F.2d at
484. Fruman has made no such showing here.

                                                 64
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 68 of 104




laundry list of questions that Parnas has about the grand jury proceedings, substantially all of which

are protected by a presumption of grand jury secrecy, and the defendants have not provided any

legitimate basis to depart from that presumption. To the extent the Government can provide the

information relating to those request without running afoul of grand jury secrecy, the Government

will do so shortly upon the Court’s entry of a protective order, including by providing information

from the Jury Administrator relating to the composition of the grand jury.            Therefore, the

defendants’ motion and requests for additional information should be denied.

   A. APPLICABLE LAW

       “There is a tradition in the United States, a tradition that is ‘older than our Nation itself,’

that proceedings before a grand jury shall generally remain secret.” In re Petition of Craig, 131

F.3d 99, 101 (2d Cir. 1997) (quoting Pittsburgh Plate Glass Co. v. United States, 360 U.S. 395,

399 (1959)). The bar for obtaining disclosure of grand minutes is exceedingly high, and such relief

is never granted absent extraordinary circumstances. That is because grand jury proceedings are

“accorded a presumption of regularity, which generally may be dispelled only upon particularized

proof of irregularities in the grand jury process.” United States v. R. Enters., Inc., 498 U.S. 292,

301 (1991). A review of grand jury minutes “should not be permitted without concrete allegations

of Government misconduct.” United States v. Leung, 40 F.3d 577, 582 (2d Cir. 1994). “Mere

speculation” about the proceeding before the grand jury “falls far short of the showing to overcome

the presumption of secrecy.” United States v. Forde, 740 F. Supp. 2d 406, 414 (S.D.N.Y. 2010).

       While minutes of grand jury proceedings are afforded a presumption of regularity and

secrecy, under the Jury Selection and Service Act (“JSSA”), 28 U.S.C. § 1867, a defendant may

move to dismiss the indictment “on the ground of substantial failure to comply with the provisions

of this title in selecting the grand or petit jury.” 28 U.S.C. § 1867(a). In preparation for such a



                                                 65
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 69 of 104




motion, a defendant is entitled to inspect the “content of records or papers used by the jury

commission or clerk in connection with the jury selection process.” 28 U.S.C. § 1867(a), (f). Thus,

a defendant is generally entitled to some records relating to the how the grand jury was drawn,

summoned, or selected in preparing a challenge to the composition of the grand jury.

   B. DISCUSSION

       First, the defendants make several requests for information relating to whether there was a

quorum of grand jurors that returned the Superseding Indictment and what evidence was presented

to them. (Parnas Mot. 36-37). The answers to several of those questions are straightforward and

have already been provided by the Government or are otherwise publicly available. The original

Indictment was returned by a special grand jury sitting in Manhattan on October 9, 2019, and the

Superseding Indictment was returned by a different special grand jury sitting in Manhattan on

September 18, 2020. There were twenty grand jurors present when the Superseding Indictment

was returned, seven of whom participated using video teleconferencing from a location in the

White Plains courthouse. The defendants ask several additional questions about whether the

second grand jury was presented with “all testimony and evidence upon which the previous

indictment was based.” But that information is protected by grand jury secrecy and the defendants

have failed to make any concrete allegations of Government misconduct that would overcome the

presumption of secrecy. See United States v. Schlegel, 687 F. App’x 26, 30 (2d Cir. 2017)

(rejecting the defendant’s request for grand jury materials because she “merely speculates that the

Government may not have presented to the second grand jury evidence regarding her conduct”);

United States v. Calk, No. 19 Cr. 366 (LGS), 2020 WL 3577903, at *10 (S.D.N.Y. July 1, 2020)

(“Defendant’s speculation regarding what evidence the Government may or may not have




                                                66
        Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 70 of 104




presented to the grand jury is insufficient to meet his burden to overcome the presumption of

regularity.”). 23

        Second, the defendants seek information about the removal of certain allegations from the

“speaking” portion of the Superseding Indictment and raise six questions about whether

information about Ukraine was presented to the grand jury. Much like their first request, the

defendants have failed to advance anything more than “mere speculation” about what occurred

before the grand jury, and have not made the concrete showing required to gain access to the

requested materials. Indeed, the defendants have not even attempted to link the newspaper stories

cited in their motion about information coming from Ukraine with the Superseding Indictment.

(Parnas Mot. 38). And more generally, in a superseding indictment, the Government and the grand

jury are free to refine the theory of a case, add or drop charges, or alter “speaking allegations.”

The fact that there were changes from the original Indictment to the Superseding Indictment—

including adding counts, adding an existing defendant to a count, and revising the “speaking

allegations”—is neither unordinary nor a basis to invade grand jury secrecy.

        Finally, the defendants request information about the composition of the grand jury so that

they may assess whether the grand jury was drawn in compliance with the JSSA. The Government

has answered the first three questions posed by the defendants, and will provide records from the

Jury Administrator pursuant to the JSSA upon the Court’s entry of a protective order. (Parnas

Mot. 40-41).        Pursuant to the Court’s suggestion at the last conference, these records are

substantially similar to those that have been produced by the Government in other recent cases.


        23
           The single case cited by the defendants in support of their request on this point, United
States v. Reyes, 921 F. Supp. 189 (S.D.N.Y. 1996), both predates and is inconsistent with the
Circuit’s later ruling in Schlegel. And in any event, the court in Reyes did not order the
Government to produce grand jury material, it merely ordered in camera review. If the Court here
believes it is necessary, the Government is prepared to make an ex parte submission on this issue.

                                                 67
        Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 71 of 104




See, e.g., United States v. Balde, No. 20 Cr. 281 (KPF); United States v. Rodriguez, No. 20 Cr. 301

(PKC). To the extent the defendants seek leave to file a supplemental motion based on this

information, the Government opposes the request as untimely, but asks that it be permitted to file

a separate opposition if leave is granted. 24

IV.     KUKUSHKIN IS NOT ENTITLED TO A RULE 15 DEPOSITION

        Kukushkin moves for a Rule 15 deposition of                but his motion fails to meet every

aspect of the standard and falls far short of demonstrating that “exceptional circumstances” exist

to grant such a deposition. 25 The Court should dispose of the motion because the relief Kukushkin

seeks is impossible: Russian law prohibits taking testimony in Russia for use in the United States.

In addition, even if it were possible to depose            in Russia, the lack of an effective oath or

any possibility of extradition would render                 ’s already suspect testimony wholly

unreliable. Kukushkin’s allegations are also insufficient to establish              ’s unavailability,

and that            ’s testimony is material and not cumulative of other evidence and testimony

available to him. Kukushkin’s motion should be denied.

      A. APPLICABLE LAW

        Rule 15 permits a court to grant a party’s motion for a pretrial deposition in a criminal case

only “because of exceptional circumstances and in the interest of justice.” Fed. R. Crim. P.

15(a)(1). The Rule requires that such a “deposition must be taken and filed in the same manner as


        24
          The Superseding Indictment was returned on September 18, 2020, and these questions
about the grand jury’s composition would have been known to the defendants at that time. It was
not until November 27, 2020—the day after Thanksgiving and the Friday before the defendants’
motions were due—that Parnas first made a request for these materials. The defendants’ delay in
making such a request is no excuse for extending the motion deadline.
        25
          Although Parnas and Fruman generally join in their co-defendants’ motion to the extent
not adverse to their own (Fruman Mot. 29; Parnas Mot. 49), neither specifically joins Kukushkin’s
motion with respect to the Rule 15 deposition of                  Nonetheless, the Government
construes Parnas and Fruman as joining in this motion.

                                                  68
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 72 of 104




a deposition in a civil action” and that the “scope and manner of the deposition examination and

cross-examination must be the same as would be allowed during trial.” Id. 15(e). As a result,

“more than one court has observed that ‘foreign depositions are suspect and, consequently, not

favored.’” United States v. Oudovenko, No. 00 Cr. 1014 (JG), 2001 WL 253027, at *3 (E.D.N.Y.

Mar. 7, 2001) (quoting United States v. Drogoul, 1 F.3d 1546, 1551 (11th Cir. 1993)). “This is

due, in part, to the use of different procedures related to, inter alia, the oath, the translation process,

and the opportunity for cross-examination.” Id.; see also United States v. Salim, 855 F.2d 944,

950 (2d Cir. 1988) (expressing “considerable concern about the possible abuses of foreign methods

of examining witnesses”).

        The party seeking a Rule 15 deposition bears the burden of demonstrating that “exceptional

circumstances” exist.     United States v. Vilar, 568 F. Supp. 2d 429, 437 (S.D.N.Y. 2008).

Specifically, the movant “‘must show that (1) the prospective witness is unavailable for trial,

(2) the witness’ testimony is material, and (3) the testimony is necessary to prevent a failure of

justice.’” Id. (quoting United States v. Cohen, 260 F.3d 68, 78 (2d Cir. 2001)).

        With respect to witness availability, the movant must establish that he made a “good-faith

effort to produce the person to testify at trial.” United States v. Johnpoll, 739 F.2d 702, 709 (2d

Cir. 1984). “[S]pecific reasons” must be provided to establish unavailability; “‘[c]onclusory

statements of unavailability . . . are insufficient.” United States v. Pham, No. 12 Cr. 423 (AJN),

2015 WL 7871348, at *1 (S.D.N.Y. Dec. 4, 2014) (quoting United States v. Chusid, No. 00 Cr.

263 (LAK), 2000 WL 1449873, at *1 (S.D.N.Y. Sept. 27, 2000)).

        Evidence is “material” for purposes of Rule 15 “if it is ‘highly relevant to a central issue in

the case . . . .” United States v. Grossman, No. 03 Cr. 1156 (SHS), 2005 WL 486735, at *3

(S.D.N.Y. Mar. 2, 2005) (quoting Drogoul, 1 F.3d at 1556); see also United States v. Abu Ghayth,



                                                    69
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 73 of 104




No. 98 Cr. 1023 (LAK), 2014 WL 144653, at *2 (S.D.N.Y. Jan. 15, 2014) (reasoning that proposed

Rule 15 testimony “should be more than merely relevant”). This requires “some showing, beyond

unsubstantiated speculation, that the evidence exculpates the defendant.” United States v. Kelley,

36 F.3d 1118, 1125 (2d Cir. 1994) (internal quotation marks omitted); see also United States v.

Merritt, No. 90 Cr. 767 (JSM), 1991 WL 79235, at *5 (S.D.N.Y. May 7, 1991) (denying Rule 15

deposition request where “the defendants have made no showing that the deponents’ testimony

would be exculpatory”). And even if the sought-after evidence is material, “a court may properly

deny the motion if the proposed testimony would be cumulative or consists of hearsay.” Id. (citing

United States v. Dunseath, No. 98 Cr. 493 (JGK), 1999 WL 165703, at *1 (S.D.N.Y. Mar. 25,

1999) and United States v. Campbell, No. 91 Cr. 1219 (RJD), 1998 WL 564376, at *1 (E.D.N.Y.

June 30, 1998)); see also Abu Ghayth, 2014 WL 144653, at *2 (“[T]he proposed testimony must

be admissible and non-cumulative of other evidence.”).

       Finally, “[t]he ‘failure of justice’ element is met if the other two elements are met and there

are no other countervailing factors.” United States v. Epskamp, No. 12 Cr. 120 (RJS), 2013 WL

12175097, at *2 (S.D.N.Y. Oct. 3, 2013); accord Vilar, 568 F. Supp. 2d at 442 (reasoning that

courts must also consider “‘substantial countervailing factors militating against the taking of the

deposition’” (internal citation omitted). “Such countervailing factors would include,” among other

things, (i) “undue expense to the non-moving party and significant delays in trying the matter,”

United States v. Al Kassar, No. 07 Cr. 354 (JSR), 2008 WL 4735269, at *2 (S.D.N.Y. Oct. 27,

2008); (ii) “whether the safety of United States officials would be compromised by going to the

foreign location,” United States v. Olafson, 213 F.3d 435, 442 (9th Cir. 2000); and (iii) “the

likelihood that the procured testimony will be admissible at trial,” United States v. Jefferson, 594

F. Supp. 2d 655, 655 (E.D. Va. 2009).



                                                 70
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 74 of 104




    B. DISCUSSION

        Kukushkin cannot demonstrate that “exceptional circumstances” exist to warrant the

exceptional relief he seeks: a deposition of a Russian citizen—a co-conspirator who is directly

implicated in the Foreign Donor Scheme—in Russia. Such a deposition is prohibited by Russian

law and is thus an impossibility. Furthermore, Kukushkin has failed to meet his burden of

demonstrating              ’s unavailability, or the materiality of his testimony.

                1. Countervailing Considerations Weigh Against Granting a Rule 15
                   Deposition

        While Kukushkin’s motion is silent as to where                 is currently located,

is a Russian national (Ind. ¶ 12) whom the Government believes to currently be located in Russia. 26

Kukushkin seeks to depose                in Russia, or by videoconference from Russia. (Kukushkin

Br. 39). However, what Kukushkin proposes is impossible: Russian law prohibits taking any

testimony under oath in Russia for use in the United States. The impossibility of taking           ’s

testimony in Russia—coupled with the lack of an effective oath, the possibility of extradition, or

any indicia of reliability for that testimony—constitute countervailing considerations that compel

denial of his motion. 27


        26
          On December 10, 2020, and December 23, 2020, the Government contacted               ’s
counsel and asked (i) whether          was located in Russia; (ii) whether          would travel
to the United States to testify; and (iii) whether Foreign National-1 would participate in a
deposition, or assert his Fifth Amendment rights.             ’s counsel declined to answer the
Government’s inquiries.
        27
           Kukushkin asks to depose               in Russia or another “mutually agreeable foreign
jurisdiction,” but Kukushkin does not specify which “foreign jurisdiction” that might be.
(Kukushkin Mot. 39). The countervailing considerations prong requires a country-specific
analysis focused on, among other things, the particular country’s extradition treaty with the United
States, the feasibility of conducting a deposition in that country, and whether that country permits
testimony under oath. Kukushkin’s lack of specificity with respect to the proposed location of the
deposition does not allow the Government or the Court to engage in the sort of analysis required
by Rule 15. Moreover, Kukushkin is also silent as to whether              will leave Russia to travel
to another foreign jurisdiction. To the extent Kukushkin proffers new facts regarding the proposed

                                                   71
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 75 of 104




       Simply put, Russian law prohibits foreigners from taking depositions in Russia. As set

forth in the accompanying declaration of William P. Fritzlen, an attorney advisor in the Office of

the Assistant Legal Advisor for Consular Affairs at the United States Department of State, Russian

authorities “do not recognize the authority or ability of foreign persons, such as American

attorneys, to take voluntary depositions of willing witnesses, even before a U.S. consular

officer.” 28 Ex. I (Fritzlen Decl. ¶ 6 (emphasis in original)). Indeed, Russia has advised that “it

would deem taking depositions in Russia before a U.S. consular officer as a violation of Russia’s

judicial sovereignty,” which could result in the “arrest, detention, expulsion, or deportation of the

American attorney.” (Id. ¶ 7). Moreover, the process by which defense attorneys may seek

evidence from foreign countries, the letters rogatory request process, is not feasible here. Although

Russia has “insisted on the exclusive use of letters rogatory, this vehicle has proven in practice to

be unreliable,” and the State Department is not aware of any “request for testimony pursuant to

letters rogatory on behalf of the defense in a criminal or civil case, has been successfully executed

in Russia in recent years.” (Id. ¶ 8). In the State Department’s experience, “all such” letters

rogatory requests sent to Russia are “returned unexecuted.” (Id. ¶ 11).

       Even if Russian law did permit              ’s deposition, because Russia does not deport its

citizens to the United States,           ’s testimony would “essentially be free of any penalty of

perjury, calling into doubt the reliability of any of the potential testimony.” United States v. Buck,


location of the deposition or           ’s willingness to travel in his reply brief, the Government
respectfully requests that the Court disregard any newly-raised arguments or facts, or allow the
Government an opportunity to respond in a sur-reply.
       28
           Other Courts have recognized the impossibility of conducting depositions either in
person or by videoconference within Russia. See Interlabservice, OOO v. Illumina, Inc., 2017 WL
4217133, at *9 (S.D. Cal. Sept. 20, 2017) (accepting defendant’s assertion that “Russian law
prohibits the taking of depositions in Russia for American lawsuits — even if the depositions are
taken by videoconference”) (citation omitted); United States Sec. & Exch. Comm’n v. Collector’s
Coffee Inc., No. 19 Civ. 4355 (LGS), 2020 WL 4034733, at *3-4 (S.D.N.Y. July 17, 2020) (same).

                                                 72
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 76 of 104




271 F. Supp. 3d 619, 624 (S.D.N.Y. 2017). The Government has conferred with the Office of

International Affairs at the Department of Justice, and they have advised that Russia does not

extradite Russian citizens to the United States on any charges, because Russia and the United

States do not have a bilateral extradition treaty. Accordingly,                 would in effect be

unconstrained by any oath or obligation tell the truth because he would be “entirely beyond the

reach of the United States government[,]” as [he is a Russian] citizen[] not subject to United States

extradition or, as a result, perjury charges.” United States v. Banki, No. 10 Cr. 08, 2010 WL

1063453, at *2 (S.D.N.Y. Mar. 23, 2010) (denying motion for CCTV testimony for Iranian

witnesses in Iran). “Without the teeth of the penalty of perjury, the oath becomes nothing more

than an empty recital. Thus, the strongest indicator of the reliability of a witness’ testimony—the

oath—is effectively absent here.” Id. The absence of a viable perjury sanction for                 ’s

testimony provides yet another reason for denying Kukushkin’s motion.

       The lack of an effective oath—when coupled with the lack of opportunity for in-person

cross examination and observation by the jury—is particularly concerning here given that

          ’s potential testimony (as previewed in the attorney proffer provided to the Government

and produced to the defendants) lacks indicia of reliability and is in significant part contradicted

by the contemporaneous evidence.         As relevant to Kukushkin’s motion,                   would

purportedly testify that




                   (Kukushkin Mot. 42). Yet text messages exchanged at the time tell the opposite

story. As but a few examples: following meetings between                 and the defendants in Las

Vegas, Nevada in September 2018, Correia drafted the Political Donations Table, which



                                                 73
        Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 77 of 104




anticipated contributions being made to politicians in Nevada, California, New York, and New

Jersey and contemplated a “funding” schedule of two $500,000 transfers from                      (Ind.

¶ 22). Fruman sent the Political Donations Table to Kukushkin and                     and thereafter,

              wired $1 million in two, $500,000 installments. (Id. ¶ 22). Text messages from both

Kukushkin and                at the time make plain the purpose of those funds: Kukushkin wrote

              Parnas, and Fruman that the “[m]oney transferred by [            . . . was to support the

very specific people and states (per [the Political Donations Table]) in order to obtain green light

for licensing. (Id. ¶ 23). Similarly,            described the terms of the agreement in a subsequent

text messages as him “provid[ing] $1 million for our future enterprise” to be spent in Nevada,

California, New York, and New Jersey (i.e., the states listed in the Political Donation Table) in

order to “obtain[] licenses [in] th[o]se states.” (Id. ¶ 22). Given that           ’s testimony is, at

minimum, contradicted by the contemporaneous evidence, the lack of an effective oath and

absence of in-person cross-examination or observation for the jury, would render that testimony

utterly unreliable. See Oudovenko, 2001 WL 253027, at *3 (finding that a deposition in Russia

would be particularly “suspect” because “the government would not have a full opportunity to

cross-examine the witnesses” and “there is no realistic perjury sanction”); Jefferson, 594 F. Supp.

2d at 655 (countervailing considerations include “the likelihood that the procured testimony will

be admissible at trial”).

         Finally, Kukushkin’s motion provides no basis to believe—even if Russia did permit

foreign depositions—that                would voluntarily appear and not invoke his Fifth Amendment

rights. 29             is a co-conspirator and the Government intends to argue as much at trial.


         29
           The Second Circuit has previously held that the proponent of Rule 15 testimony bore the
burden of demonstrating that the deponent would willingly appear. See, e.g., United States v.
Whiting, 308 F.2d 537, 541 (2d Cir. 1962) (“the moving party has the burden of demonstrating the
availability of the proposed witnesses and their willingness to appear”); see also United States v.

                                                   74
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 78 of 104




Indeed, it is for this reason that the Government inquired of              ’s counsel as to whether

            would invoke his Fifth Amendment rights if called to testify, see supra, n.26, but his

counsel declined to answer. If               does, in fact, intend to invoke his Fifth Amendment

rights, then any effort by Kukushkin to secure that testimony through Rule 15 depositions, even

outside of Russia, would be entirely futile. See, e.g., United States v. Moussaoui, 382 F.3d 453,

472 (4th Cir. 2004) (“circumstances indicating that a potential witness will refuse to testify may

support a decision not to compel disclosures sought by the defense”). However, Kukushkin’s

failure to put forth competent evidence on this point does not permit the Court or the Government

to ascertain whether a Rule 15 deposition is even possible. 30          For instance, even though



Bronston, 321 F. Supp. 1269, 1272 (S.D.N.Y. 1971) (“In addition, the defendant must show that
it is practicable to obtain the testimony and that the proposed witness is, although unavailable for
trial, willing to testify by deposition.”); United States v. Birrell, 276 F. Supp. 798, 823 (S.D.N.Y.
Nov. 15, 1967) (“[N]o showing has been made that the witness has consented or will consent to
be deposed, as required by Rule 15(a). . . . In fact, it would appear that [the witness] has refused
to cooperate with defendant.”); United States v. Figueroa, 298 F. Supp. 1215, 1216 (S.D.N.Y.
1969) (denying Rule 15 deposition of a fugitive co-conspirator where, inter alia, there was “not
showing that he is willing to testify.”). However, these cases predate the 1974 amendment to the
language of Rule 15, and it is unclear whether they remain good law. In any event, at least one
court within this District has considered it as a factor, see United States v. Jailall, No. 00 Cr 069
(RWS), 2000 WL 1368055, at *4 (S.D.N.Y. Sept. 20, 2000) (“As no evidence has been presented
as to whether these witnesses are willing to appear on Jailall’s behalf, why they might be prevented
from appearing, or even whether Jailall has made any efforts to contact them, the motion is
denied.”); while another has held that it was not a factor the Court must consider, see United States
v. Vilar, No. 05 Cr. 621 (RJS), 2008 WL 3895563, at *1 (S.D.N.Y. Aug. 22, 2008) (“Neither the
text of Rule 15 nor binding case law concerning the Rule provide any basis to conclude that, in
resolving a Rule 15 motion, courts must consider the witness’s willingness to voluntarily appear
at a deposition in a foreign country.). The Government respectfully submits that                   ’s
availability is a countervailing consideration that the Court may consider, but Kukushkin’s failure
to introduce evidence relevant to this key fact shows that he has not met his burden in
demonstrating that the Rule 15 elements are met.
       30
          The Court should deny Kukushkin’s Rule 15 deposition motion for the reasons stated
throughout. However, to the extent the Court denies this motion without prejudice and Kukushkin
seeks to renew the motion with respect to a country other than Russia, he should be required to
submit an affidavit consistent with the law in the Circuit, which would, at minimum, speak to the
reasons for           ’s unavailability, Kukushkin’s efforts to secure that testimony, and whether
           would invoke his Fifth Amendment rights. Needless to say, it would be an enormous

                                                 75
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 79 of 104




Kukushkin’s counsel and the Government believe that                  has a basis to invoke his Fifth

Amendment rights, he or his counsel may have a different view. Similarly, if               refuses to

come to the United States, but does not intend to invoke his Fifth Amendment rights, the Court

should, as discussed infra look skeptically on what would be effort to have it both ways by

          testifying in a deposition knowing that there would be no repercussions if he testified

falsely since the Government could not extradite him from Russia. United States v. Alvarez, 837

F.2d 1024, 1029 (11th Cir. 1988) (“Foreign deposition testimony, because of the absence of a

sanction for perjury, is suspect.”); Banki, 2010 WL 1063453, at *2-3 (denying defense motion for

live video testimony with a witness in a foreign country, explaining that the “ineffective oath,

coupled with the lack of opportunity for in-person cross-examination and observation, makes it

extremely difficult to assess the reliability of the proposed witnesses’ testimony.”).

       In short, significant countervailing factors—including the impossibility of deposing

          in Russia, the lack of an effective oath or any perjury sanctions, and Kukushkin’s failure

to show that            would even be willing to be deposed—weigh strongly against granting the

Rule 15 deposition.

               2. Kukushkin Has Not Established That                     is Unavailable

       Kukushkin bears the burden of providing “specific reasons” for               ’s unavailability

that are not “conclusory.” Buck, 271 F. Supp. 3d at 623 (internal citation omitted). In addition,

Kukushkin must establish that he undertook a “good faith effort to produce the person to testify at

trial.” United States v. Stein, 482 F. Supp. 2d 360, 365 (S.D.N.Y. 2007).




waste of time and effort and cause potentially significant delays in this case (thereby impacting his
co-defendants) if Kukushkin were permitted to proceed forward with the letters rogatory request
process (which can take years, even when countries are willing to participate in the process) only
to find out at the eleventh hour that           would invoke his Fifth Amendment rights.

                                                 76
Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 80 of 104
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 81 of 104




distinguishable.    (Kukushkin Mot. 40 n.11).      In Dunseath, 1999 WL 165703, at *1-2, the

Government submitted a sworn affidavit asserting that a witness based in Missouri, who was 86

years old and was the primary caretaker for a spouse with advanced Alzheimer’s disease, was

unable to leave his home because of his wife’s need for constant care. The Government also

detailed its efforts to secure the witness’s testimony, including by having him bring his wife to

New York or supply an alternate caregiver for his wife. Similarly, in Johnpoll, 739 F.2d at 709-

710, the Government went to extensive lengths to secure the witnesses’ appearance where they

were based in Switzerland and refused to accept service of United States process by either statute

or treaty, including asking witnesses to travel voluntarily to the United States with certain payment

for travel expenses; and seeking authority from the Attorney General to pay the witnesses’ funds

in excess of the standard travel allowance. Here, Kukushkin’s showing falls far short of even the

cases he cites in his favor. Kukushkin has simply stated that                   ’s counsel advised

Kukushkin’s counsel that             would not testify. He does not explain why, detail the lengths

Kukushkin has gone to in order to secure that testimony, or even submit an affidavit from

or his counsel.

       Kukushkin’s failure to provide the reasons for              ’s refusal to appear or detail any

efforts on Kukushkin’s part to secure that testify does not permit the Court to “determine whether

[Kukushkin] has made the requisite good-faith effort to produce the person to testify at trial’” and

as such he has not established               ’s unavailability.   Stein, 482 F. Supp. 2d at 365

(quoting Johnpoll, 739 F.2d at 709)).

                  3. Kukushkin Has Not Established that the Testimony is Material

       Kukushkin has similarly failed to carry his burden in showing that               ’s testimony

is not cumulative of other evidence and testimony, and thus not material. As set forth above,



                                                 78
         Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 82 of 104




testimony is material if it exculpates the defendant and would not be “cumulative or consist[] of

hearsay.” Kelley, 36 F.3d at 1125.

         Kukushkin argues that             ’s testimony is material because it would “challenge

central aspects of the government’s allegations” in three principal ways, each of which are

cumulative of other evidence or testimony that is available to Kukushkin. (Kukushkin Br. 42).

First,               would testify that



                                                           (Id.). Setting aside the fact that a loan to

an import and export business is different from an equity investment in a cannabis business,

              ’s transfers to                  were memorialized in written agreements after the

funds were sent, which Kukushkin could introduce at trial because at least one of those agreements

was sent to Kukushkin. Second,               would testify, in essence, that there was




                                             (Id.). But Kukushkin is free to testify to each of these

points himself: Kukushkin participated in the same alleged conspiracy as                      and can

testify to his understanding of each of the above points. As such,                   ’s testimony is

cumulative of Kukushkin’s own and thus not material. See, e.g., United States v. Buck, 271 F.

Supp. 3d 619, 623 (S.D.N.Y. 2017) (denying motion for Rule 15 deposition because, inter alia,

“as [the defendant] could provide this same evidence, any testimony about what advice [the

defendant] was given by other witnesses may be cumulative.”). 32


         32
          Without any substantive analysis on this point or citations to any cases, a different court
in this Circuit reached the opposite conclusion. See United States v. Mohamed, No. 18 Cr. 603
(ARR), 2020 WL 1545522 (E.D.N.Y. Apr. 1, 2020) (holding that even if Rule 15 deposition
testimony is cumulative of the defendant’s, the defendant has the right not to testify and to present

                                                 79
          Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 83 of 104




          Finally, because Kukushkin has failed to demonstrate that             is unavailable; that

his testimony is material; or that there are no countervailing considerations, Kukushkin has also

failed to demonstrate that the failure of justice element has been met. Epskamp, 2013 WL

12175097, at *2. In sum, Kukushkin has failed to carry his burden in demonstrating that a Rule

15 deposition of              is necessary or even possible, and his motion should accordingly be

denied.

V.        PARNAS’S SELECTIVE PROSECUTION CLAIM IS MERITLESS

          Parnas argues that the charges in the Superseding Indictment are not based on the

substantial evidence of his guilt of multiple federal crimes committed over a seven-year period, or

the Government’s multi-year investigation, but are instead the product of a selective prosecution

brought as a result of his national origin, his political affiliation, and a Government-wide

conspiracy to prevent him from exercising his Constitutional rights. Parnas’s motion is not based

on actual evidence—as it must be—but instead on his own allegations, speculation from various

television personalities and Twitter users, and wholly irrelevant news articles that have no bearing

on the instant case. His claims do not withstand scrutiny and are utterly without merit.

     A. APPLICABLE LAW

          A defendant challenging the Government’s decision to prosecute him bears a heavy burden.

United States v. Armstrong, 517 U.S. 456, 463-64 (1996). Federal prosecutors retain “broad

discretion to enforce the Nation’s criminal laws.” Id. at 464 (internal quotation marks omitted).

“As a result, ‘[t]he presumption of regularity supports’ their prosecutorial decisions and, ‘in the


his defense through witness testimony). Indeed, in different contexts, the Second Circuit has held
differently and in line with the reasoning of Buck, 271 F. Supp. 3d at 623, cited above. See, e.g.,
United States v. Wilson, 11 F.3d 346, 354 (2d Cir. 1993) (in the context of a motion for severance
to call a co-defendant to testify, affirming denial of motion where witness testimony “would be
cumulative, given that [the defendant] could have called any number of witnesses, including
himself,” to provide the same testimony).

                                                 80
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 84 of 104




absence of clear evidence to the contrary, courts presume that they have properly discharged their

official duties.’” Id. (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)). To

establish a claim of selective prosecution, a defendant must present “clear evidence” that the

decision to prosecute not only (1) “had a discriminatory effect” but was also (2) “motivated by a

discriminatory purpose.” Armstrong, 517 U.S. at 465; United States v. Alameh, 341 F.3d 167, 173

(2d Cir. 2003); United States v. Fares, 978 F.2d 52, 59 (2d Cir. 1992); United States v. Moon, 718

F.2d 1210, 1229 (2d Cir. 1983).

        With respect to the first of the two required prongs (discriminatory effect), a defendant

must establish that “‘others similarly situated have not generally been proceeded against because

of conduct of the type forming the basis of the charge against the defendant’” and that the

defendant has been “‘singled out.’” Fares, 978 F.2d at 59 (quoting Moon, 718 F.2d at 1229)

(alteration incorporated); see also Cobb v. Pozzi, 363 F.3d 89, 110 (2d Cir. 2004) (same).

        With respect to the second of the two required prongs (discriminatory purpose), a defendant

must establish that the Government’s “selection of the defendant for prosecution has been

invidious or in bad faith, i.e., based upon such impermissible considerations as race, religion, or

the desire to prevent his exercise of constitutional rights.” Fares, 978 F.2d at 59 (internal quotation

marks omitted; alteration incorporated). This means more than that the Government acted with an

“awareness of consequences.” Wayte v. United States, 470 U.S. 598, 610 (1985) (internal

quotation marks omitted). Rather, it must have “selected or reaffirmed a particular course of action

at least in part because of, not merely in spite of, its adverse effects.” Id. (internal quotation marks

omitted). Where a defendant “has not shown that the Government prosecuted him because of” his

protected status or conduct, his claim fails. Id. (emphasis in original).




                                                  81
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 85 of 104




       Consistent with the presumption of regularity, the Supreme Court has explained that “the

showing necessary to obtain discovery” in support of a selective prosecution claim “should itself

be a significant barrier.” Armstrong, 517 U.S. at 464. A defendant must meet a “rigorous standard

for discovery in aid of such a claim,” id. at 468, because the “decision to prosecute is particularly

ill-suited to judicial review,” and “[e]xamining the basis of a prosecution delays the criminal

proceeding, threatens to chill law enforcement by subjecting the prosecutor’s motives and

decisionmaking to outside inquiry, and may undermine prosecutorial effectiveness by revealing

the Government’s enforcement policy,” Wayte, 470 U.S. at 607. To obtain discovery, a defendant

accordingly first “must show some evidence of both discriminatory effect and discriminatory

intent.” United States v. Bass, 536 U.S. 862, 863 (2002) (per curiam); see also Fares, 978 F.2d at

59 (same). “Mere assertions and generalized proffers on information and belief are insufficient”

to meet this burden. Id.

   B. DISCUSSION

       Parnas does not come close to establishing that he is entitled to discovery in support of his

claims, much less dismissal. 33 Parnas fails to meet either prong of the requisite standard with

respect to his claim of alleged selective prosecution, and his motion for discovery or dismissal

should be denied.




       33
           Because Parnas’s claim is meritless, the Court need not consider the contours of his
discovery request (Parnas Mot. 32-33), but multiple of his requests seek materials that, if they
exist, appear to be attorney work product, covered by the deliberative process privilege, and/or are
outside of the scope of what would be reasonably necessary to try to advance his asserted claims
rather than to gain a strategic advantage at trial.

                                                 82
Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 86 of 104
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 87 of 104




of another person.35 Without evidence that the recipients of the contributions knew or consciously

avoided learning the fact that they were illegal straw donations, the recipients cannot be deemed

similarly situated because they would not be guilty of a crime. See United States v. Smith, 231

F.3d 800, 811 (11th Cir. 2000) (defendant “must establish that the government could prove beyond

a reasonable doubt that someone else had engaged in the same type of conduct, committing the

same crime in that or substantially the same manner”).

       Notably, Parnas alleges—without a scintilla of evidence—that because not every

participant in the events leading to his criminal charges was indicted, the Government’s charges

against him must have been based on his national origin, his political beliefs, and his (as-yet-

unformed at the time of his arrest) interest in exercising his constitutional rights to comply with a

Congressional demand. (Parnas Mot. 32). The arguments are as legally meritless as they are

factually baseless. To the contrary, the Government began investigating Parnas more than a year

prior to his arrest,36 and indicted Parnas because he committed numerous crimes—indeed, Parnas

now stands charged with seven separate felony offenses. Further fatal to Parnas’s argument is the

fact that individuals similarly situated to him were prosecuted along with Parnas. Parnas stands

charged alongside some defendants who share his national origin (Fruman and Kukushkin) and at

least one, Correia, who does not. Similarly, Fruman was also subject to a Congressional demand

at the time of his arrest, and while Parnas eventually complied with the demand several months


       35
          In so noting, the Government does not intend to comment on its deliberative process or
the exercise of its prosecutorial discretion. It notes these facts simply in response to Parnas’s
baseless assertion that the lack of a charge against the recipients of his straw donations, who were
in many respects victims of his criminal conduct, is in and of itself sufficient to meet the
defendant’s burden of establishing “clear evidence” of a similarly situated defendant who was not
charged.
       36
            Parnas makes various unsourced factual allegations about when and why the
Government’s investigation began and purportedly ended (it has not, see Dkt. 119) that are false.
(See, e.g., Parnas Mot. 3-5).

                                                 84
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 88 of 104




later, Fruman did not. In short, Parnas has failed to discharge his burden in showing discriminatory

effect, and he is not entitled to discovery, much less dismissal of the indictment, based on selective

prosecution.

               2. Parnas Fails to Show Discriminatory Purpose

       Since Parnas has failed to make an evidentiary showing in support of the first required

prong, his motion for dismissal or discovery must be denied. See, e.g., Bass, 536 U.S. at 863. But

even if the Court were to assume arguendo that Parnas had made such a showing, his motion still

fails, because Parnas also fails to meet the second required prong.

       Citing to Twitter posts and an article summarizing “speculation” from a television host,

Parnas claims that “Millions of Americans” believe “Mr. Parnas’s longstanding assertion that

Attorney General Barr ordered the timing of his indictment and arrest as a means to protect the

President and thwart his potential testimony in the impeachment inquiry.” (Parnas Mot. 29).

Parnas’s claim of discriminatory purpose is nothing more than his own speculation, amplified by

the equally baseless speculation of Twitter users and internet commentators with no first-hand

knowledge of any relevant fact. Needless to say, a handful of Twitter pages, unsourced references

to what “Millions of Americans” purportedly believe, and Parnas’s own “longstanding assertion”

do not constitute actual “evidence,” Bass, 536 U.S. at 863. Instead, these “mere assertions,” Fares,

978 F.2d at 59, that Parnas was prosecuted “because of” of such activity are insufficient as a matter

of law. Wayte, 470 U.S. at 610 (emphasis in original); Fares, 978 F.2d at 59 (“Mere assertions

and generalized proffers on information and belief are insufficient” to meet this burden).

Moreover, Parnas’s claims do not withstand even the gentlest of scrutiny. Parnas was, by his own

admission, not cooperating with the Congressional demand as of the day of his indictment. (Parnas

Mot. 12). Accordingly, to believe Parnas’s “longstanding assertion,” requires the Government to

have known on October 9, 2019—even when Parnas himself did not, and had only recently

                                                 85
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 89 of 104




publicly stated the opposite—that one day, several weeks in the future, Parnas would change his

mind and decide to cooperate with the Congressional demand. His allegation is absurd.

       Moreover, the suggestion that the Government acted for the purpose of preventing Parnas

from exercising his Constitutional rights or to “thwart his potential testimony in the impeachment

inquiry” is utterly belied by the facts. (Parnas Mot. 28). Leaving aside the fact that the instant

case and Parnas’s arrest appear to have been significant motivating factors in Parnas’s very

decision to cooperate with the impeachment inquiry, the Government consented to two

modifications of the Protective Order in order to allow Parnas to produce materials he obtained in

discovery to HPSCI. (Dkt. 58, 68). Moreover, when, despite Parnas’s repeated and high-profile

public entreaties to do so, neither the House nor the Senate called him as a witness at the

impeachment proceedings, the Government consented to Parnas’s request to modify the home

detention ordered by the Court so that Parnas could travel to Washington, D.C. during the

proceedings, where despite being denied entry to the proceedings themselves, Parnas held several

impromptu press conferences. 37 (Dkt. 87). The Government also never objected to Parnas’s

dozens of media interviews and television appearances, which continue to this day, and appear

aimed at, among other things, swaying public opinion in his favor with respect to his criminal case.

(Dkt. 71).

       Parnas has not shown, and cannot show, that the Government prosecuted him ‘“because

of” his protected status.” Wayte, 470 U.S. at 610. Parnas’s failure to satisfy either required element



       37
           “Lev Parnas, barred from impeachment trial, makes himself its star anyway,”
Washington Post, Jan. 29, 2020 (“So, if [Parnas] couldn’t say it in front of the Senate, he could
say it here, in front of the Union Station Laduree macaron shop.”)
(https://www.washingtonpost.com/lifestyle/style/lev-parnas-barred-from-impeachment-trial-
makes-himself-its-star-anyway/2020/01/29/2cb47062-42d2-11ea-aa6a-
083d01b3ed18_story.html) (last visited December 17, 2020).

                                                 86
        Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 90 of 104




of his selective prosecution claim is fatal to his motion. He is entitled to neither discovery nor

dismissal of the indictment on this basis. 38

VI.     THE DEFENDANTS ARE NOT ENTITLED TO AN EXHIBIT OR WITNESS
        LIST, OR 3500 MATERIAL, THIS FAR IN ADVANCE OF TRIAL

        In a letter motion dated November 27, 2020 (“Def. Ltr.”) (Dkt. 147), the defendants seek

“an order requiring the government to produce an exhibit and witness list, as well as marked

exhibits and 3500 material well in advance of trial.” (Def. Ltr. 1). “[W]ith respect to the exhibit

list and marked exhibits,” the defendants seek to have the Government “identify those materials

produced to the defense upon which it intends to rely.” (Id. 2). There is no authority for such

relief in the Federal Rules of Criminal Procedure, and this request conflicts with the established

practice in this District and is neither warranted nor practical. The Court previously denied this

request, and should do so again.

      A. APPLICABLE LAW

               1. Exhibit Lists

        The Federal Rules of Criminal Procedure neither require the Government to identify the

documents it intends to use in its case-in-chief, nor do they bestow authority on courts to order

such identification. See, e.g., United States v. Nachamie, 91 F. Supp. 2d 565, 569-70 (S.D.N.Y.

2000) (“[A] court has no license to rewrite the Federal Rules of Criminal Procedure. . . . In the




        38
          Fruman generally joins in his co-defendants’ motions (Fruman Mot. 29) and Kukushkin
specifically joins in Parnas’s selective prosecution claim (Kukushkin Mot. 48). Neither defendant
proffers any basis for their selective prosecution claim, and nor does Parnas’s motion proffer any
reason to believe that Fruman or Kukushkin were selectively prosecuted. To the extent their
motions can be construed as joining in Parnas’s with respect to alleged selective prosecution on
the basis of their shared national origin, none of the three defendants put forth any evidence that
they were impermissibly singled out as a result. Instead, they were prosecuted alongside a co-
defendant, Correia, with a different national origin. Accordingly, this motion it is similarly
meritless as to Fruman and Kukushkin.

                                                87
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 91 of 104




absence of any controlling authority interpreting the Rule as requiring this action, I cannot direct

the Government, at this time, to identify the documents it intends to offer in its case-in-chief.”);

United States v. Prince, 618 F.3d 551, 562 (6th Cir. 2010) (“Rule 16 does not entitle a defendant

to pretrial disclosure of the government’s exhibit list.”). Nonetheless, several courts have imposed

such a requirement—or, more commonly, a schedule for pretrial exhibit list disclosure—based on

their inherent authority to “facilitat[e] an orderly trial.” United States v. Russo, 483 F. Supp. 2d

301, 309 (S.D.N.Y. 2007).

       When courts in this circuit exercise their inherent authority to order the early disclosure of

exhibits to facilitate an orderly trial, the overwhelming practice has been to do so several days or,

at most, several weeks in advance of trial. See United States v. Ferguson, 478 F. Supp. 2d 220,

243-44 (D. Conn. 2007) (even for cases that order pretrial disclosure of documents Government

intends to rely on, “a majority of those courts only ordered the government to disclose its case in

chief documents a given period of time before trial” (collecting cases)). This practice holds in

complex and document-intensive cases. 39 See, e.g., United States v. Freeman, No. 18 Cr. 217

(KMW), 2019 WL 2590747, at *4 (S.D.N.Y. June 25, 2019) (in four-defendant case where

“complex nature” and “large volume of documents produced by the government” justified early

exhibit lists, ordering preliminary exhibit lists 30 days before trial, and rejecting defense request

for 90-day disclosure as “unwarranted”); United States v. Riley, No. 13 Cr. 339 (RPP), 2014 WL

53440, at *1 (S.D.N.Y. Jan. 7, 2014) (noting ordering of exhibit lists approximately 6 weeks before


       39
           Other courts, as well, have rejected claims that the volume of discovery entitles a
defendant to the identification of documents to be used at trial well in advance of the trial date.
See, e.g., United States v. Richards, 659 F.3d 527, 545 (6th Cir. 2011) (affirming denial of
identification of the documents to be relied on in case in chief); United States v. Perraud, No. 09
Cr. 60129, 2010 WL 228013, at *1, *9, *12 (S.D. Fl. Jan. 14, 2010) (ordering production of exhibit
list 10 days before the start of trial where defense complained the Government had produced “over
3 million mostly irrelevant and immaterial documents”).

                                                 88
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 92 of 104




trial, over defense request for longer period, in case involving an estimated 1 million pages of

documents); United States v. Mandell, No. 09 Cr. 662 (PAC), 2011 WL 924891, at *7 (S.D.N.Y.

Mar. 16, 2011) (exhibit list 3 weeks before trial in prosecution of 8-year-long international

securities fraud scheme with “substantial” volume of discovery). Indeed, an approximately 60-

day time period for an exhibit list was employed in a prosecution that involved a “massive”

discovery production that was “one of the largest productions in any prosecution in this district.”

United States v. Budovsky, No. 13 Cr. 368 (DLC), 2016 WL 386133, at *12 (S.D.N.Y. Jan. 28,

2016); see also id. at *6, *14 (denying defense request for adjournment of trial); see also, e.g.,

United States v. Ashburn, No. 11 Cr. 303 (NGG), 2014 WL 1800409, at *13 (E.D.N.Y. May 6,

2014) (denying request for exhibit and witness lists as premature since no trial date set). 40

       Notably, in the five-month trial of five defendants for participating in the decades-long

Bernard Madoff fraud scheme—arguably the most extensive criminal scheme prosecuted in this

District—the district court ordered production of exhibit lists 60 days before trial. United States

v. Bonventre (“Bonventre I”), No. 10 Cr. 228 (LTS), 2013 WL 2303726, at *7 (S.D.N.Y. May 28,

2013) (ordering exhibit lists 60 days before trial in light of “the fact that the charges in the

Indictment span decades, the sheer volume of documents at issue in th[e] case, the number of

Defendants allegedly involved and the difficulty for the Defendants in determining which

Defendants is alleged to have produced, or been involved in producing, each document”); see also

United States v. Bonventre (“Bonventre II”), 646 F. App’x 73, 79 (2d Cir. 2016) (summary order)




       40
           This practice has also been employed when the productions involve large volumes of
paper documents. See, e.g., United States v. Giffen, 379 F. Supp. 2d 337, 344 (S.D.N.Y. 2004)
(exhibit lists ordered 30 days before trial, despite defense request for longer period, where
discovery consisted of over 1 million pages of documents in “450 boxes”).

                                                 89
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 93 of 104




(60-day disclosure period “adequately addressed” concerns about the “volume of discovery,”

rendering the provision of a bill of particulars unnecessary). 41

       Consistent with these opinions, providing an exhibit list several weeks before trial is a

standard practice in complex and high-profile white-collar cases in this District. See, e.g., United

States v. Gatto, 17 Cr. 686 (LAK) (four-week, three-defendant honest services fraud trial; exhibit

and witness lists approximately 30 days before trial); United States v. Blaszczak, 17 Cr. 357 (LAK)

(five-week, four-defendant insider trading trial; exhibit and witness lists approximately 30 days

before trial); United States v. Ng, 15 Cr. 706 (VSB) (five-week bribery trial; exhibit list on rolling

basis beginning four weeks before trial and completed two weeks before trial; witness list two

weeks before trial); United States v. Skelos, 15 Cr. 317 (KMW) (two-defendant, month-long

bribery trial; exhibit list approximately four weeks before trial); United States v. Levin, 15 Cr. 101

(KBF) (two-defendant, three-plus week fraud trial; exhibit list six weeks before trial; witness list

three and a half weeks before trial); United States v. Silver, 15 Cr. 93 (VEC) (month-long bribery

trial; exhibit and witness lists approximately three weeks before trial); United States v. Ulbricht,

14 Cr. 68 (KBF) (three-week cybercrime and narcotics trial; exhibit and witness lists

approximately one month before trial).

               2. Witness Lists

       Federal Rule of Criminal Procedure 16 “does not require the Government to furnish the

names and addresses of its witnesses.” United States v. Bejasa, 904 F.2d 137, 139 (2d Cir. 1990).

Thus, “‘[i]n the absence of a specific showing that disclosure [of a witness list] [is] both material

to the preparation of [the] defense and reasonable in light of the circumstances surrounding [the]


       41
            On appeal, the defendants complained that the discovery involved “millions of
documents,” Bonventre Br. at 104, United States v. Bonventre, No. 14-4714, 2015 WL 4503258
(2d Cir. filed Jul. 21, 2015), and the exhibits themselves totaled “millions of pages,” id. at 110.

                                                  90
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 94 of 104




case,’ the request for a witness list should be denied.” Russo, 483 F. Supp. 2d at 309 (quoting

Bejasa, 904 F.2d at 139-40).

       “Courts in the Second Circuit typically deny motions for the early disclosure of witness

lists where, as here, Defendants have not made a specific showing of need.” United States v.

Rivera, No. 16 Cr. 175 (LGS), 2017 WL 1843302, at *2 (S.D.N.Y. May 8, 2017). The claim that

“given the complexity of the case, disclosure of the government’s witness list will level the playing

field” amounts to an “abstract statement of need” that does not justify provision of a witness list.

Russo, 483 F. Supp. 2d at 309.

       Much as with exhibit lists, it is common practice in high-profile and complex cases in this

District to provide witness lists several weeks before trial. Cf. United States v. Mohamed, 148 F.

Supp. 3d 232, 247 (E.D.N.Y. 2015) (“It is unclear to the Court why the Defendant requires

immediate disclosure when no trial date has been set.”); Ashburn, 2014 WL 1800409, at *13

(denying request for exhibit and witness lists as premature since no trial date set).

               3. 3500 Material

       The Jencks Act, 18 U.S.C. § 3500, covers disclosure of statements or reports made by

Government witnesses, and the rule mandates that such materials not be the subject of discovery

or inspection “until said witness has testified on direct examination in the trial of the case.” 18

U.S.C. § 3500(a). A district court does not have the authority to order disclosure inconsistent with

the Act. United States v. Coppa, 267 F.3d 132, 145 (2d Cir. 2001) (the “Jencks Act prohibits a

District Court from ordering the pretrial disclosure of witness statements”).

       With respect to impeachment or so-called Giglio material, courts are clear that such

impeachment material need not be produced earlier than other Jencks Act material. See, e.g.,

United States v. Nixon, 418 U.S. 683, 701 (1974) (“Generally, the need for evidence to impeach

witnesses is insufficient to require its production in advance of trial.”); United States v. Canter,

                                                 91
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 95 of 104




338 F. Supp. 2d 460, 461-62 (S.D.N.Y. 2004) (denying analogous motion and noting that “[i]t has

been the practice of this Court and of other courts in this district to require that the Government

produce these materials a few days before the start of trial”); United States v. Trippe, 171 F. Supp.

2d 230, 237 (S.D.N.Y. 2001) (“The usual practice in this district is that the Government agrees to

make impeachment information available to the defense at the same time as Jencks Act material,

that is, at least one day before the Government witness is called to testify”); United States v.

Gutierrez-Flores, 1994 WL 558034, at *3 (S.D.N.Y. Oct. 11, 1994) (“The defendants’ request for

material which would assist in impeaching confidential informants or government witnesses is

premature. The government is not required to disclose such material until the witness is called to

testify.”). As one court held, “[t]here is nothing unique about impeachment information to require

that it be disclosed before other 3500 material.” United States v. Rahman, 1994 WL 533609, at

*3 (S.D.N.Y. 1994).

       Typically in this District, the Government confirms that it will produce 3500 material and

Giglio (or impeachment) material reasonably in advance of trial, and will engage in good faith

discussions with the defense regarding a schedule for pretrial disclosures. See United States v.

Sergentakis, No. 05 Cr. 230 (JFK), 2005 WL 1994014, at *1-2 (S.D.N.Y. Aug. 17, 2005) (“18

U.S.C. § 3500(b) calls for production of Government witness statements after the witness ‘has

testified on direct examination.’ The Government response . . . that ‘[c]onsistent with the regular

practice in this District, the Government intends to make Section 3500 material available to the

defense at the same time as impeachment material, [and that] in order to avoid any delay in the

trial, the Government will produce such material sufficiently in advance of each Government

witness’s testimony’ . . . is more than adequate.”); United States v. Gallo, No. 98 Cr. 338 (JGK),

1999 WL 9848, at *8 (S.D.N.Y. Jan. 11, 1999) (“[T]he Government has indicated that it is aware



                                                 92
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 96 of 104




of its obligations under Giglio . . . and the Jencks Act and that it will provide the required

information to the defendants in accordance with its responsibilities under Giglio and the Jencks

Act sufficiently in advance of each witness’s testimony to allow adequate time to prepare for cross-

examination. These representations are sufficient.”).

   B. DISCUSSION

       At the last conference, the Court adjourned the trial sine die, and it appears that trial is at

least seven months away. 42 The defendants do not cite a single case, from any court, anywhere in

the country, in which the Government has been ordered to disclose its exhibits, witnesses, or 3500

material so far in advance of trial. Nor is the Government aware of any such example—certainly

not in this District. In any event, the degree of complexity to this case, and the volume of

discovery, is on par with other recent white-collar trials in this District, and as set forth above, in

those cases exhibits and witnesses have typically been disclosed approximately three to four weeks

before trial. See, e.g., Gatto, 17 Cr. 686 (LAK); Blaszczak, 17 Cr. 357 (LAK); Ng, 15 Cr. 706

(VSB); Skelos, 15 Cr. 317 (KMW); Levin, 15 Cr. 101 (KBF); Silver, 15 Cr. 93 (VEC); Ulbricht,

14 Cr. 68 (KBF). The Government intends to follow the same practice in this case. 43

       The defendants complain that the Government has “made eight productions . . . of terabytes

of information, including images of multiple phones and the contents of cloud storage and email

accounts, other electronic data, recordings, and more than 424,000 bates numbered items of


       42
            The defendants have requested a trial in October 2021—approximately ten months from
now.
       43
          The defendants accuse the Government of seeking to “game the system” by declining to
create and disclose an exhibit list more than seven months before trial. (Def. Ltr. 2). The opposite
is true. At this stage of a criminal case, the Government’s obligation is to produce discovery (and
of course disclose Brady material), not to undertake the work of deciding which documents and
other materials to introduce as exhibits in its case-in-chief at trial. The defense should be
undertaking an independent review of the discovery, not demanding that the Government create
and then provide a roadmap of its expected evidence at trial.

                                                  93
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 97 of 104




discovery including numerous search warrants and returns, tens of thousands of emails, chats, and

text messages, many of which are in Russian and other languages.” (Def. Ltr. 2-3 (footnotes

omitted)). But they have also had over a year to review that material and have many months left

to continue that review, a review they clearly have undertaken and intend to continue to undertake.

Indeed, it is striking that in the same breath that the defendants accuse the Government of providing

“a massive ‘document dump,’” they also assert that “the government should not be deciding what

is relevant to Messrs. Parnas, Fruman, and Kukushkin’s defense.” (Def. Ltr. 3 n.4).

       Furthermore, the volume is driven at least in part by the fact that the defendants have

explicitly requested materials that—in the Government’s view—go far beyond the purview of this

case. For instance, Kukushkin has requested (indeed, insisted that the Government’s Brady

obligations require it to produce) “all evidence . . . of all past (and present) financial frauds

perpetrated and/or engaged in by Messrs. Parnas, Fruman and/or Correia, whether charged or

uncharged, related or unrelated to the indictment, no matter the victim or premise of the fraud or

misrepresentations.” (Kukushkin letter dated July 24, 2020). Likewise, Parnas has requested

(again, actually demanded pursuant to Brady) evidence “related to the decisions not to prosecute

other individuals or entities with the Federal Election Act violations charged in the indictment,

including but not limited to America First Action, and others.” (Parnas Mot. 48). In light of these

demands and many others like them, the Government has, since the outset of this case, diligently

worked to make substantial additional productions that go well beyond its Rule 16 obligations.

       The defendants contend that the volume of discovery and the disruptions caused by the

COVID-19 pandemic make it “impossible to review, analyze, discuss, and utilize discovery as we

normally would.” (Def. Ltr. 3). However, the defendants identify nothing that makes them or this

case different than the many other complex, white-collar cases that are continuing to proceed



                                                 94
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 98 of 104




apace, and defense counsel should not be allowed to use the pandemic as an excuse to avoid one

of their core obligations. The defendants have had no shortage of time to review this material and,

with no firm trial date set, many additional months to continue that review. Furthermore, the

Government makes all discovery available in database format, meaning that it can be easily

imported into a database review platform, and “OCR’d,” meaning that it is text-searchable. Once

imported into a review platform, the defendants can search the discovery using a variety of targeted

means—such as searching by keyword, or by sender(s) or recipient(s), or by date, or by account,

or some combination of these (and other) mechanisms. Electronic review platforms also enable

counsel and their clients to access the discovery remotely from anywhere in the world.

        Finally, as the Government has repeatedly confirmed, the Government is available and

more than willing to assist the defense in locating materials within the discovery.          As the

Government has repeatedly noted, the best “exhibit list” that exists at this point is the set of

documents referenced in the Superseding Indictment and in the various search warrant applications

that have been produced in discovery. Those documents provide extensive insight into the

materials the Government regards as most significant to its case. The defendants should have no

difficulty identifying these materials within the discovery, and the Government has repeatedly

offered its assistance in this regard.

        A year ago—at the December 2, 2019 conference—the defendants made this same request.

See Dec. 2, 2019 Conf. Tr. at 22 at 15-16 (requesting “to have the government provide a draft

exhibit list so we can look at the exhibits that they intend to introduce” and “3500 material on a[n]

early basis”). The Court denied the request, stating that it was “not going to require some unusual

kind of early disclosure of exhibits or witness statements that are really not even I think within my

power to order disclosed.” (Id. 24-25). Nothing has changed, and that ruling remains correct.



                                                 95
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 99 of 104




Indeed, if anything, the pandemic has meant that the defendants will now have the benefit of many

additional months to review the discovery. The Government intends to follow the typical practice

in this District and will disclose its exhibits, witnesses, and 3500 and Giglio/impeachment material

reasonably in advance of trial. The Government also hopes to engage in discussions with the

defense to mutually agree on a schedule for reciprocal pretrial disclosures. 44

VII.   THE DEFENDANTS ARE NOT ENTITLED TO AN ITEMIZATION OF
       POTENTIAL BRADY MATERIAL WITHIN DISCOVERY, OR TO FBI 302s OR
       OTHER “BACKUP”

       As the defendants note, the Government has, to date, sent three letters to the defendants,

disclosing potential Brady material. (Def. Ltr. 3). The defendants complain that “the information

provided took the form of summaries of witness statements prepared by the government and did

not include any backup. Not a single 302, note, chat, text exchange, or email which formed the

basis for these summaries, or which memorialized, discussed, or referenced these statements was

produced.” (Id.). The defendants request the immediate production of “all exculpatory and

impeachment evidence, of which the government is currently aware and in all formats in which it

exists, including the identities of the witnesses who allegedly provided the information.” (Id. 4

(emphasis in original)). Parnas reiterates these requests, and makes certain specific requests, in a

separate pretrial motion. (See Parnas Mot. 43-49).

       The defendants’ requests should be denied. To the extent they seek to have the Government

identify and itemize every “chat, text change, or email” (Def. Ltr. 3) which has been produced in

discovery and which might be viewed as Brady material, they have no right to such an order. Nor

are they entitled to “backup” like FBI 302s or notes of witness statements at this stage of a case,



       44
          The Government has requested reciprocal discovery from the defendants and, to date,
they have produced nothing.

                                                 96
       Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 100 of 104




more than seven months before trial. Rather, the Government has discharged its Brady obligation

by providing the detailed summaries set forth in its letters. (See Def. Ltr. (attachments)).

    A. APPLICABLE LAW

        Courts in this District recognize that “[i]n the Brady context, the Government is under no

duty to direct a defendant to exculpatory evidence within a larger mass of disclosed evidence, even

when that larger mass is enormous . . . .” United States v. Healey, 860 F. Supp. 2d 262, 269

(S.D.N.Y. 2012) (internal quotations marks and citation omitted); see also, e.g., United States v.

Rubin/Chambers, Dunhill Ins. Servs., 825 F. Supp. 2d 451, 457 (S.D.N.Y. 2011) (“The

Government is under no general obligation to identify or sort Brady material within even an

extremely voluminous disclosure[.]”); United States v. Ohle (“Ohle I”), No. 08 Cr. 1109 (JSR),

2011 WL 651849, at *4 (S.D.N.Y. Feb. 7, 2011) (While “‘the Government may not properly

conceal exculpatory evidence from a defendant, [the rule] does not place any burden upon the

Government to conduct a defendant’s investigation or assist in the presentation of the defense’s

case.’” (quoting United States v. Marrero, 904 F.2d 251, 261 (5th Cir. 1990))); United States v.

Calk, 19 Cr. 366 (LGS) (Transcript of conference dated July 2, 2020, at 34 (“I’m going to rule and

deny the [defendant’s] motion to compel further identification of Brady materials from this most

recent batch of . . . documents . . . . The practice in this district is not to compel the government to

do that, and the government seems to have been acting in good faith in trying to be helpful with

regards to Brady material, and I don’t think there’s any reason to deviate from the usual practice

in this circuit.”)).

        For example, in United States v. Ohle, the Second Circuit rejected the arguments that the

defendants press here. See United States v. Ohle (“Ohle II”), 441 F. App’x 798, 804 (2d Cir. 2011)

(summary order). In that case, the district court considered at length a defense argument that



                                                  97
      Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 101 of 104




materials presented to the defense in discovery (in connection with the related Daugerdas case)

had not been adequately disclosed under Brady because they were not identified within the

Government’s voluminous productions. See Ohle I, 2011 WL 651849, at *3. The district court

squarely rejected this argument, holding that “as a general rule, the Government is under no duty

to direct a defendant to exculpatory evidence within a larger mass of disclosed evidence,” id. at

*4, and that although “the Government may not properly conceal exculpatory evidence from a

defendant, [Brady] does not place any burden upon the Government to conduct a defendant’s

investigation or assist in the presentation of the defense’s case.” Id. (internal quotation marks

omitted). On appeal, the Second Circuit rejected the same arguments, citing the district court’s

“thoughtful and meticulous opinion.” Ohle II, 441 F. App’x at 804.

       Consistent with Ohle II, courts in this District recognize that “prosecutors may satisfy their

Brady obligations through . . . disclosures of exculpatory or impeachment materials within large

productions of documents or files.” Rubin/Chambers, Dunhill, 825 F. Supp. 2d at 455. Absent

“prosecutorial misconduct—bad faith or deliberate efforts to knowingly hide Brady material,”

even “voluminous” disclosures will be held to satisfy Brady. Id.; see also Ohle I, 2011 WL

651849, at *4 (noting possibility of Brady violation if Government “deliberately hid” documents

or “purposefully confounded” defendant).        Courts have thus rejected demands for Brady

identification where the Government takes steps to facilitate defense review of the Government’s

productions, such as providing searchable electronic productions, indices, and metadata. See

Rubin/Chambers, Dunhill, 825 F. Supp. 2d at 457; Ohle I, 2011 WL 651849, at *4.

       Furthermore, to discharge its Brady obligation with respect to witness statements, the

Government need only disclose “the essential facts which would enable [the defendant] to call the

witness[es] and thus take advantage of any exculpatory testimony that [they] might furnish.”



                                                98
      Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 102 of 104




United States v. Stewart, 513 F.2d 957, 960 (2d Cir. 1975); see also United States v. Collins, 409

F. Supp. 3d 228, 244–45 (S.D.N.Y. 2019), appeal withdrawn, No. 19-3051, 2019 WL 7169099

(2d Cir. Oct. 22, 2019) (denying Brady request for agent notes and 302s in light of the summaries

provided by the Government).

   B. DISCUSSION

       As discussed above, the Government has erred on the side of disclosure in providing broad

discovery to the defendants. Insofar as potential Brady material may exist within the discovery

materials, the Government has discharged its obligation by producing such material to the defense.

To the extent the defendants are seeking to have the Government comb through the discovery and

compile a list of every “chat, text exchange, or email” (Def. Ltr. 3) that the defendants might view

as Brady material, such request should be rejected. As the cases set forth above demonstrate, “the

Government is under no duty to direct a defendant to exculpatory evidence within a larger mass of

disclosed evidence.” Ohle I, 2011 WL 651849, at *4; see also Ohle II, 441 F. App’x at 804;

Healey, 860 F. Supp. 2d at 269; Rubin/Chambers, Dunhill, 825 F. Supp. at 457 (“The Government

is under no general obligation to identify or sort Brady material within even an extremely

voluminous disclosure[.]”); Calk, 19 Cr. 366 (LGS) (same). 45




       45
           Furthermore, the defendants’ request, in addition to being contrary to well-settled law,
is also completely unworkable. As noted above, the defendants have characterized as Brady
material various categories of documents that are not remotely exculpatory as to the charges in this
case. See, e.g., supra 95 (Kukushkin claiming that “all evidence . . . of all past (and present)
financial frauds perpetrated and/or engaged in by Messrs. Parnas, Fruman and/or Correia, whether
charged or uncharged, related or unrelated to the indictment, no matter the victim or premise of
the fraud or misrepresentations” constitutes Brady material). While the Government has generally
committed to producing such materials to the extent that they are within the Government’s
possession, it would be another matter entirely—and enormously burdensome, not to mention
unwarranted—for the Government to undertake the effort of identifying and itemizing such
materials for the defense.

                                                99
      Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 103 of 104




       Nor are the defendants entitled to the so-called “backup” for the witness statements that

the Government has summarized in multiple disclosure letters. (See Def. Ltr. 4 (seeking “the notes

and 302s from which [the Government’s summaries] are derived or which memorialize those

[witness] statements”). The defendants do not cite a single case in support of their request. The

law is clear that the Government is under no obligation to produce—especially at this stage, more

than seven months before trial—the FBI 302s and handwritten notes that reflect statements made

by witnesses in the course of the Government’s investigation. At this juncture, the Government

has discharged its Brady obligation by disclosing “the essential facts which would enable [the

defendants] to call the witness[es] and thus take advantage of any exculpatory testimony that [they]

might furnish.” Stewart, 513 F.2d at 960; Collins, 409 F. Supp. 3d at 244–45 (denying Brady

request for agent notes and 302s in light of the summaries provided by the Government). As

discussed above, the Government will produce 3500 material and Giglio/impeachment material

reasonably in advance of trial, consistent with the typical practice in this District.

       Finally, the defendants complain that the Government anonymized the identities of certain

witnesses in its disclosure letters. (Def. Ltr. 4). The Government submits that this claim is not

ripe for adjudication because the defendants declined to raise it first with the Government. Had

they done so, the parties may have reached an agreement whereby the witness identities (or at least

some of them, or their counsel’s names) could be disclosed. The Government is committed to

working with the defendants to ensure that the Government’s disclosure letters are useful in

enabling the defendants to adequately prepare their defense.          Accordingly, the Government

proposes that the parties meet and confer to see if a workable solution can be reached before

submitting this issue to be resolved by the Court.

                                               *    *    *



                                                   100
      Case 1:19-cr-00725-JPO Document 163 Filed 01/10/21 Page 104 of 104




                                         CONCLUSION

               For the foregoing reasons, the Government respectfully submits that the Court

should deny the defendants’ pretrial motions in their entirety.

Dated: New York, New York
       December 23, 2020


                                                      Respectfully Submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney for the
                                                      Southern District of New York


                                              By:           /s/
                                                      Rebekah Donaleski
                                                      Nicolas Roos
                                                      Douglas Zolkind
                                                      Assistant United States Attorneys

Cc:    Defense Counsel
       (Via ECF)




                                                101
Case 1:19-cr-00725-JPO Document 163-1 Filed 01/10/21 Page 1 of 10




                        Exhibit A
                        Email, dated
Case 1:19-cr-00725-JPO Document 163-1 Filed 01/10/21 Page 2 of 10
Case 1:19-cr-00725-JPO Document 163-1 Filed 01/10/21 Page 3 of 10
Case 1:19-cr-00725-JPO Document 163-1 Filed 01/10/21 Page 4 of 10
Case 1:19-cr-00725-JPO Document 163-1 Filed 01/10/21 Page 5 of 10
Case 1:19-cr-00725-JPO Document 163-1 Filed 01/10/21 Page 6 of 10
Case 1:19-cr-00725-JPO Document 163-1 Filed 01/10/21 Page 7 of 10
Case 1:19-cr-00725-JPO Document 163-1 Filed 01/10/21 Page 8 of 10
Case 1:19-cr-00725-JPO Document 163-1 Filed 01/10/21 Page 9 of 10
Case 1:19-cr-00725-JPO Document 163-1 Filed 01/10/21 Page 10 of 10
Case 1:19-cr-00725-JPO Document 163-2 Filed 01/10/21 Page 1 of 11




                        Exhibit B
 Reply to                   Email, dated
Case 1:19-cr-00725-JPO Document 163-2 Filed 01/10/21 Page 2 of 11
Case 1:19-cr-00725-JPO Document 163-2 Filed 01/10/21 Page 3 of 11
Case 1:19-cr-00725-JPO Document 163-2 Filed 01/10/21 Page 4 of 11
Case 1:19-cr-00725-JPO Document 163-2 Filed 01/10/21 Page 5 of 11
Case 1:19-cr-00725-JPO Document 163-2 Filed 01/10/21 Page 6 of 11
Case 1:19-cr-00725-JPO Document 163-2 Filed 01/10/21 Page 7 of 11
Case 1:19-cr-00725-JPO Document 163-2 Filed 01/10/21 Page 8 of 11
Case 1:19-cr-00725-JPO Document 163-2 Filed 01/10/21 Page 9 of 11
Case 1:19-cr-00725-JPO Document 163-2 Filed 01/10/21 Page 10 of 11
Case 1:19-cr-00725-JPO Document 163-2 Filed 01/10/21 Page 11 of 11
Case 1:19-cr-00725-JPO Document 163-3 Filed 01/10/21 Page 1 of 10




                        Exhibit C
                    Redacted Email Chain
Case 1:19-cr-00725-JPO Document 163-3 Filed 01/10/21 Page 2 of 10
Case 1:19-cr-00725-JPO Document 163-3 Filed 01/10/21 Page 3 of 10
Case 1:19-cr-00725-JPO Document 163-3 Filed 01/10/21 Page 4 of 10
Case 1:19-cr-00725-JPO Document 163-3 Filed 01/10/21 Page 5 of 10
Case 1:19-cr-00725-JPO Document 163-3 Filed 01/10/21 Page 6 of 10
Case 1:19-cr-00725-JPO Document 163-3 Filed 01/10/21 Page 7 of 10
Case 1:19-cr-00725-JPO Document 163-3 Filed 01/10/21 Page 8 of 10
Case 1:19-cr-00725-JPO Document 163-3 Filed 01/10/21 Page 9 of 10
Case 1:19-cr-00725-JPO Document 163-3 Filed 01/10/21 Page 10 of 10
Case 1:19-cr-00725-JPO Document 163-4 Filed 01/10/21 Page 1 of 5




                       Exhibit D
                  Email Header Information
Case 1:19-cr-00725-JPO Document 163-4 Filed 01/10/21 Page 2 of 5
Case 1:19-cr-00725-JPO Document 163-4 Filed 01/10/21 Page 3 of 5
Case 1:19-cr-00725-JPO Document 163-4 Filed 01/10/21 Page 4 of 5
Case 1:19-cr-00725-JPO Document 163-4 Filed 01/10/21 Page 5 of 5
Case 1:19-cr-00725-JPO Document 163-5 Filed 01/10/21 Page 1 of 10




                        Exhibit E
Case 1:19-cr-00725-JPO Document 163-5 Filed 01/10/21 Page 2 of 10
Case 1:19-cr-00725-JPO Document 163-5 Filed 01/10/21 Page 3 of 10
Case 1:19-cr-00725-JPO Document 163-5 Filed 01/10/21 Page 4 of 10
Case 1:19-cr-00725-JPO Document 163-5 Filed 01/10/21 Page 5 of 10
Case 1:19-cr-00725-JPO Document 163-5 Filed 01/10/21 Page 6 of 10
Case 1:19-cr-00725-JPO Document 163-5 Filed 01/10/21 Page 7 of 10
Case 1:19-cr-00725-JPO Document 163-5 Filed 01/10/21 Page 8 of 10
Case 1:19-cr-00725-JPO Document 163-5 Filed 01/10/21 Page 9 of 10
Case 1:19-cr-00725-JPO Document 163-5 Filed 01/10/21 Page 10 of 10
Case 1:19-cr-00725-JPO Document 163-6 Filed 01/10/21 Page 1 of 10




                        Exhibit F
Case 1:19-cr-00725-JPO Document 163-6 Filed 01/10/21 Page 2 of 10
Case 1:19-cr-00725-JPO Document 163-6 Filed 01/10/21 Page 3 of 10
Case 1:19-cr-00725-JPO Document 163-6 Filed 01/10/21 Page 4 of 10
Case 1:19-cr-00725-JPO Document 163-6 Filed 01/10/21 Page 5 of 10
Case 1:19-cr-00725-JPO Document 163-6 Filed 01/10/21 Page 6 of 10
Case 1:19-cr-00725-JPO Document 163-6 Filed 01/10/21 Page 7 of 10
Case 1:19-cr-00725-JPO Document 163-6 Filed 01/10/21 Page 8 of 10
Case 1:19-cr-00725-JPO Document 163-6 Filed 01/10/21 Page 9 of 10
Case 1:19-cr-00725-JPO Document 163-6 Filed 01/10/21 Page 10 of 10
Case 1:19-cr-00725-JPO Document 163-7 Filed 01/10/21 Page 1 of 2




                       Exhibit G
                             Capitalization Table
Case 1:19-cr-00725-JPO Document 163-7 Filed 01/10/21 Page 2 of 2
Case 1:19-cr-00725-JPO Document 163-8 Filed 01/10/21 Page 1 of 4




                       Exhibit H
                      Text Messages
             Excerpted from
                   Case 1:19-cr-00725-JPO Document 163-8 Filed 01/10/21 Page 2 of 4


                                   Text Message from
Date/Time   From            To                Text                       Draft Translation
                   Case 1:19-cr-00725-JPO Document 163-8 Filed 01/10/21 Page 3 of 4


                                   Text Messages from
Date/Time   From            To                 Text
Case 1:19-cr-00725-JPO Document 163-8 Filed 01/10/21 Page 4 of 4
Case 1:19-cr-00725-JPO Document 163-9 Filed 01/10/21 Page 1 of 6




                        Exhibit I
             Declaration of William P. Fritzlen
Case 1:19-cr-00725-JPO Document 163-9 Filed 01/10/21 Page 2 of 6
Case 1:19-cr-00725-JPO Document 163-9 Filed 01/10/21 Page 3 of 6
Case 1:19-cr-00725-JPO Document 163-9 Filed 01/10/21 Page 4 of 6
Case 1:19-cr-00725-JPO Document 163-9 Filed 01/10/21 Page 5 of 6
Case 1:19-cr-00725-JPO Document 163-9 Filed 01/10/21 Page 6 of 6
